

 
Exhibit 10.1

 
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of September 8, 2006
 
AMONG
 
CLARK CONSULTING, INC.
a Delaware corporation
 
As Borrower
 
JPMORGAN CHASE BANK, NA
a national banking association
 
As Agent and Swing Line Lender
 
LASALLE BANK NATIONAL ASSOCIATION
a national banking association
 
and
 
CHARTER ONE BANK, N.A.
a national banking association
 
As Syndication Agents
 
CERTAIN FINANCIAL INSTITUTIONS
 
As Lenders
 
and
 
JPMORGAN SECURITIES, INC.
 
As Lead Arranger And Sole Book Runner
 




--------------------------------------------------------------------------------




 
ARTICLE I
DEFINITIONS
1 

 
ARTICLE II
THE CREDITS
16

 
2.1.
Commitments.                                                                                  
 16

 
2.2.
Required Payments;
Termination                                                                        
 16

 
2.3.
Ratable
Loans                                                                                    
 17

 
2.4.
Types of
Advances                                                                                                            
 17

 
2.5.
Swing Line
Loans.                                                                            
 17

 
2.6.
Fees; Reductions in Aggregate
Commitment.                                                                
 18

 
2.7.
Minimum Amount of Each
Advance                                                                    
 19

 
2.8.
Optional Principal
Payments                                                                           
 19

 
2.9.
Method of Selecting Types and Interest Periods for New
Advances                                                    
 19

 
2.10.
Conversion and Continuation of Outstanding
Advances                                                    
 20

 
2.11.
Changes in Interest Rate,
etc                                                                                                    
 20

 
2.12.
Rates Applicable After
Default                                                                    
 21

 
2.13.
Method of
Payment                                                                            
 21

 
2.14.
Noteless Agreement; Evidence of
Indebtedness                                                            
 21

 
2.15.
Telephonic
Notices                                                                            
 22

 
2.16.
Interest Payment Dates; Interest and Fee
Basis                                                            
 22

 
2.17.
Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions                                    
 22

 
2.18.
Lending
Installations                                                                        
 22

 
2.19.
Non-Receipt of Funds by the
Agent                                                            
 23

 
2.20.
Facility
LCs.                                                                            
 23

 
2.21.
Extension of Revolving Credit Termination
Date                                                        
 27

 
2.22.
Replacement of
Lender                                                                    
 27

 
2.23.
Limitation of
Interest                                                                        
 27

 
2.24.
Attrition
Rate                                                                            
 28

 
ARTICLE III
YIELD PROTECTION;
TAXES                                                                
 28

 
3.1.
Yield
Protection                                                                        
 28

 
3.2.
Changes in Capital Adequacy
Regulations                                                        
 29

 
3.3.
Availability of Types of
Advances                                                            
 29

 
3.4.
Funding
Indemnification                                                                    
 30

 
3.5.
Taxes                                                                            
 30

 
3.6.
Lender Statements; Survival of
Indemnity                                                        
 31

 
ARTICLE IV
CONDITIONS
PRECEDENT                                                                
 32

 
4.1.
Initial Credit
Extension                                                                
 32

 
4.2.
Each Credit
Extension                                                                
 32

 
ARTICLE V
REPRESENTATIONS AND
WARRANTIES                                                    
 33

 
5.1.
Existence and
Standing                                                                
 33

 
5.2.
Authorization and
Validity                                                            
 33

 
5.3.
No Conflict; Government
Consent                                                        
 33

 
5.4.
Financial
Statements                                                                
 34


i

--------------------------------------------------------------------------------






 
5.5.
Material Adverse
Change                                                                
 34

 
5.6.
Taxes                                                                        
 34

 
5.7.
Litigation and Contingent
Obligations                                                        
 34

 
5.8.
Subsidiaries                                                                        
 34

 
5.9.
ERISA                                                                            
 34

 
5.10.
Accuracy of
Information                                                                
 34

 
5.11.
Regulation
U                                                                        
 35

 
5.12.
Material
Agreements                                                                    
 35

 
5.13.
Compliance With
Laws                                                                
 35

 
5.14.
Ownership of
Properties                                                                
 35

 
5.15.
Plan Assets; Prohibited
Transactions                                                        
 35

 
5.16.
Environmental
Matters                                                                
 35

 
5.17.
Investment Company
Act                                                                
 35

 
5.18.
Public Utility Holding Company
Act                                                        
 35

 
5.19.
Reportable
Transaction                                                                
 36

 
5.20.
Subordinated
Indebtedness                                                            
 36

 
5.21.
Insurance                                                                        
 36

 
5.22.
Solvency                                                                        
 36

 
ARTICLE VI
COVENANTS                                                                    
 36

 
6.1.
Financial
Reporting                                                                
 36

 
6.2.
Use of
Proceeds                                                                    
 38

 
6.3.
Notice of
Default                                                                
 38

 
6.4.
Conduct of
Business                                                                
 38

 
6.5.
Taxes                                                                        
 38

 
6.6.
Insurance                                                                        
 38

 
6.7.
Compliance with
Laws                                                                
 38

 
6.8.
Maintenance of
Properties                                                            
 38

 
6.9.
Inspection                                                                    
 38

 
6.10.
Dividends                                                                    
 38

 
6.11.
Indebtedness                                                                
 39

 
6.12.
Merger                                                                    
 39

 
6.13.
Sale of Assets                                                                
 39

 
6.14.
Investments and
Acquisitions                                                        
 40

 
6.15.
Liens                                                                        
 40

 
6.16.
Affiliates                                                                    
 41

 
6.17.
Subordinated
Indebtedness                                                        
 41

 
6.18.
Sale of Accounts                                                            
 41

 
6.19.
Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities                            
 41

 
6.20.
Contingent Obligations                                                        
 42

 
6.21.
Letters of Credit                                                            
 42

 
6.22.
Financial
Covenants.                                                                    
 42 

 
6.23.
Investment
Company                                                                    
 42 

 
ARTICLE VII
DEFAULTS                                                                        
  42

 
7.1.
Defaults                                                                        
 42


ii

--------------------------------------------------------------------------------





 
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND
REMEDIES                                            
 45

 
8.1.
Acceleration; Facility LC Collateral
Account                                                    
 45

 
8.2.
Amendments                                                                    
 46

 
8.3.
Preservation of
Rights                                                            
 47

 
ARTICLE IX
GENERAL
PROVISIONS                                                                
 47

 
9.1.
Survival of
Representations                                                                            
 47 

 
9.2.
Governmental
Regulation                                                                            
 47 

 
9.3.
Headings                                                                                    
 47 

 
9.4.
Entire Agreement                                                                
 47

 
9.5.
Several Obligations; Benefits of this
Agreement                                                            
 47 

 
9.6.
Expenses;
Indemnification                                                                        
 48 

 
9.7.
Numbers of
Documents                                                                        
 48 

 
9.8.
Accounting                                                                                
 48 

 
9.9.
Severability of
Provisions                                                                        
 49 

 
9.10.
Nonliability of
Lenders                                                                            
 49 

 
9.11.
Confidentiality                                                                                    
 49 

 
9.12.
Nonreliance                                                                                    
 49 

 
9.13.
Disclosure                                                                                    
 49 

 
ARTICLE X
THE
AGENT                                                                                    
 50 

 
10.1.
Appointment; Nature of
Relationship                                                                    
 50 

 
10.2.
Powers                                                                        
 50

 
10.3.
General
Immunity                                                                                
 50 

 
10.4.
No Responsibility for Loans, Recitals,
etc                                                                    
 50 

 
10.5.
Action on Instructions of
Lenders                                                                        
 51 

 
10.6.
Employment of Agents and
Counsel                                                                        
 51 

 
10.7.
Reliance on Documents;
Counsel                                                                        
 51 

 
10.8.
Agent’s Reimbursement and
Indemnification                                                                
 51 

 
10.9.
Notice of
Default                                                                                
 52 

 
10.10.
Rights as a
Lender                                                                                
 52 

 
10.11.
Lender Credit
Decision                                                                            
 52 

 
10.12.
Successor
Agent                                                                                
 52 

 
10.13.
Agent and Arranger
Fees                                                                            
 53 

 
10.14.
Delegation to
Affiliates                                                                            
 53 

 
10.15.
Execution of Collateral
Documents                                                                    
 53 

 
10.16.
Collateral
Releases                                                                            
 53 

 
10.17.
Co-Agents, Documentation Agent, Syndication Agent,
etc                                                    
 53 

 
ARTICLE XI
SETOFF; RATABLE
PAYMENTS                                                                
 53 

 
11.1.
Setoff                                                                    
 53

 
11.2.
Ratable
Payments                                                                        
 53 

 
11.3.
Proceeds of
Collateral                                                                    
 54 

 
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS                                            
 54 

 
12.1.
Successors and
Assigns                                                                    
 54 


iii

--------------------------------------------------------------------------------






 
12.2.
Participations.                                                                            
 54 

 
12.3.
Assignments.                                                                        
 55 

 
12.4.
Dissemination of
Information                                                                
 57 

 
12.5.
Tax
Treatment                                                                        
 57 

 
ARTICLE XIII
NOTICES                                                                            
 57 

 
13.1.
Notices                                                                            
 57 

 
13.2.
Change of
Address                                                                        
 57 

 
ARTICLE XIV
COUNTERPARTS                                                                        
 57 

 
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL                                    
 58 

 
15.1.
CHOICE OF LAW                                                        
 58

 
15.2.
CONSENT TO
JURISDICTION                                                            
 58 

 
15.3.
WAIVER OF JURY
TRIAL                                                                
 58 





Schedules:


Pricing Schedule
Commitment Schedule
Facility Fee Schedule
1 - Subsidiaries; Excluded Entities
2 - Debt and Liens
3 - Trust Preferred Indebtedness Documents
6.11 - Specific Indebtedness


Exhibits:


A - Form of Opinion
B - Form of Compliance Certificate
C - Form of Assignment and Assumption Agreement
D - Form of Money Transfer Instructions
E - Form of Revolving Note




iv

--------------------------------------------------------------------------------





THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
This Third Amended and Restated Credit Agreement, dated as of the 8th day of
September, 2006, is among Clark Consulting, Inc., a Delaware corporation (f/k/a
Clark/Bardes Consulting, Inc. and f/k/a Clark/Bardes, Inc.) (“Borrower”), the
Lenders, JPMorgan Chase Bank, NA, a national banking association, as
administrative agent and LaSalle Bank National Association, a national banking
association, and Charter One Bank, N.A., a national banking association, as
syndication agents. The parties hereto agree as follows:
 
R E C I T A L S:
 
I. Borrower, Agent and certain of the Lenders have previously entered into that
certain Second Amended and Restated Credit Agreement (as heretofore amended,
modified, and supplemented, the “Existing Credit Agreement”) dated as of
November 26, 2003, pursuant to which the Lenders agreed to make the Loans
available to Borrower. The Existing Credit Agreement has been previously
modified and amended pursuant to (i) that certain First Modification Agreement
dated as of November 12, 2004 and (ii) that certain Second Modification
Agreement dated as of August 29, 2005.
 
II. Payment and performance of the Obligations (under and as defined in the
Existing Credit Agreement) under the Loan are guaranteed by Parent pursuant to
that certain Guaranty Agreement (the “Existing Guaranty”) executed by Parent in
favor of Agent and the Lenders.
 
III. Borrower has requested certain modifications and amendments to, and
consents under, the Existing Credit Agreement. Borrower, Agent and the Lenders
desire to execute this Agreement to amend and restate the Existing Credit
Agreement to effect such changes to the Existing Credit Agreement. Accordingly,
in consideration of the mutual covenants and agreements contained herein, and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I  
 
 
DEFINITIONS
 
As used in this Agreement:
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any of
its Subsidiaries (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
 
“Acquisition EBITDA” is defined in the definition of Consolidated EBITDA.
 
“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period. The term “Advance” shall include
Swing Line Loans and any portions of the Revolving Loan which are from time to
time subject to a Term Conversion unless otherwise expressly provided.
 

1

--------------------------------------------------------------------------------





 
“Advance Rate” means, with respect to fees and commissions owing by an insurance
company, the advance rate set forth below opposite such company’s financial
strength rating by S&P or Moody’s (or the lower rating in the event of a
conflict) on the date of calculation:
 


S&P Rating
Moody’s Rating
Advance Rate
A or better
A or better
 
 
80%
 
A-
 
A2
 
70%
 
BBB+
 
Baa1
 
50%
 
BBB
 
Baa2
 
30%
 
below BBB or unrated
 
below Baa or unrated
 
0%
 



 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
“Agent” means JPMorgan in its capacity as administrative agent for the Lenders
pursuant to Article X, and not in its individual capacity as a Lender, and any
successor Agent appointed pursuant to Article X.
 
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
 
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
 
“Agreement” means this Third Amended and Restated Credit Agreement, as it may be
amended or modified and in effect from time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.
 
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the unused portion of the Aggregate Commitment
at such time as set forth in the Pricing Schedule.
 

2

--------------------------------------------------------------------------------





 
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.
 
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
 
“Arranger” means JPMorgan Securities, Inc., a Delaware corporation, and its
successors, in its capacity as Lead Arranger and Sole Book Runner.
 
“Assumed Expense Allowance” means twenty-five percent (25%).
 
“Attrition Rate” means the assumed yearly rate of attrition of renewals of
existing policies and contracts, which for purposes of calculating Present Value
of Renewals, are initially 5% with respect to contracts and policies in the
Banking Portfolio and 12.5% with respect to all other contracts and policies,
which Attrition Rate shall be re-set annually as set forth in Section 2.24.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Authorized Officer” means any of the Chief Financial Officer, the Controller,
the President of Borrower, or any other person designated in writing by any of
the foregoing persons, acting singly.
 
“Available Aggregate Commitment” means, at any time, the lesser of Aggregate
Commitment then in effect or the Borrowing Base then in effect, minus the
Aggregate Outstanding Credit Exposure at such time.
 
“Banking Portfolio” means the portfolio of policies and contracts sold to
commercial banks.
 
“Borrower” means Clark Consulting, Inc., a Delaware corporation, and its
successors and assigns.
 
“Borrowing Base” means an amount equal to (i) the applicable Advance Rate times
the Net Present Value of Renewals, minus (ii) Borrower’s Consolidated Funded
Indebtedness (excluding, however, any portion of Consolidated Funded
Indebtedness consisting of the outstanding balance of the Revolving Credit
Facility and Trust Preferred Indebtedness), each as indicated in the most
recently delivered quarterly compliance certificate and as such amount is
approved by Agent.
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.9.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.
 

3

--------------------------------------------------------------------------------





 
“Calculation Leverage Ratio” means, as of any date of calculation, the ratio of
(i) Consolidated Funded Indebtedness (including Trust Preferred Indebtedness )
outstanding on such date to (ii) Consolidated EBITDA for Borrower’s then
most-recently ended four fiscal quarters.
 
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition (other than an Acquisition) of any asset which
would be classified as a fixed or capital asset on a consolidated balance sheet
of Borrower and its Subsidiaries prepared in accordance with Agreement
Accounting Principles excluding (i) the cost of assets acquired with Capitalized
Lease Obligations, (ii) expenditures of insurance proceeds to rebuild or replace
any asset after a casualty loss and (iii) leasehold improvement expenditures for
which Borrower or a Subsidiary is reimbursed promptly by the lessor.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.
 
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, other than any such Person or Persons in the Control
Group, of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
25% or more of the outstanding shares of voting stock of Borrower or Parent;
(ii) Parent shall cease to own, free and clear of all Liens or other
encumbrances, at least 100% of the outstanding shares of voting stock of
Borrower on a fully diluted basis; or (iii) the failure of W. T. Wamberg
(“Wamberg”) to (a) continue to own the greater of (1) 5% of the outstanding
capital stock of Parent or (2) more of the outstanding capital stock in Parent
than any other person in the Control Group or (b) continue to act as Chairman of
the Board of Directors of Parent.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Collateral” means all of the assets (fixed and intangible, and whether or not
such assets would be included on a Balance Sheet of such Person in accordance
with Agreement Accounting Principles) of Borrower, Parent and all of their
Subsidiaries, including, without limitation, all of the outstanding capital
stock in Borrower, which Collateral is to be pledged to the Lenders pursuant to
the Collateral Documents, excluding, however, the Excluded Assets.
 
“Collateral Documents” means, collectively, (i) the Amended and Restated Pledge
and Security Agreement dated as of _______________, 2006, executed by Borrower,
Parent and their Subsidiaries (other than the Excluded Entities), in favor of
Lenders pursuant to which such entities pledged and granted a security interest
in the Collateral, and (ii) the Guaranty.
 

4

--------------------------------------------------------------------------------





 
“Collateral Shortfall Amount” is defined in Section 8.1.
 
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to, and participate in Facility LCs issued upon the application
of, Borrower in an aggregate amount not exceeding the amount set forth opposite
its signature below and on the attached “Commitment Schedule”, or as set forth
in any Notice of Assignment relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.
 
“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of Borrower and its Subsidiaries calculated on a
consolidated basis for such period.
 
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued during such period, (iii)
depreciation, (iv) amortization and (v) extraordinary losses incurred other than
in the ordinary course of business and other than as a result of discontinuation
of operations, minus, to the extent included in Consolidated Net Income,
extraordinary gains realized other than in the ordinary course of business, all
calculated for Borrower and its Subsidiaries on a consolidated basis.
Consolidated EBITDA shall be adjusted if Borrower consummates a Permitted
Acquisition during the period in question to include the effect of pro-forma
EBITDA for the company acquired (based on EBITDA [calculated in the same manner
as Consolidated EBITDA] of the company acquired for the four quarters preceding
the date of acquisition), which amount shall be adjusted, with the approval of
Required Lenders, to negate the effect of excessive salaries and quantifiable
non-recurring expenses (“Acquisition EBITDA”). The foregoing adjustment based on
Acquisition EBITDA is conditioned upon receipt and approval by Required Lenders
of information substantiating such adjustment, including, without limitation,
audited financial statements (or, with the consent of Required Lenders, compiled
financial statements certified by the Chief Financial Officer of Borrower) of
the company acquired for the most recently ended fiscal year.
 
“Consolidated Funded Indebtedness” means at any time the aggregate dollar amount
of Consolidated Indebtedness which has actually been funded and is outstanding
at such time, whether or not such amount is due or payable at such time,
including, without limitation, all Permitted Acquisition Indebtedness.
 
“Consolidated Indebtedness” means at any time the Indebtedness of Borrower and
its Subsidiaries calculated on a consolidated basis as of such time.
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of Borrower and its Subsidiaries calculated on a consolidated
basis for such period (excluding fees paid to Agent and the Lenders in
connection with closing of the transaction contemplated by this Agreement).
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Borrower and its Subsidiaries calculated on a consolidated basis
for such period.
 
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of Borrower and its Subsidiaries calculated on a consolidated basis as of such
time.
 
“Consolidated Rentals” means, with reference to any period, the Rentals of
Borrower and its Subsidiaries calculated on a consolidated basis for such
period.
 

5

--------------------------------------------------------------------------------



“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
 
“Control Group” means the following individuals: Tom Wamberg, Tom Pyra and
Robert Long.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Borrower or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
 
“Conversion/Continuation Notice” is defined in Section 2.10.
 
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
 
“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.
 
“Default” means an event described in Article VII.
 
“Earn Out Payments” means any payment by Borrower or any Subsidiary to the
former owner of assets or equity interests which were acquired by Borrower or
such Subsidiary as additional acquisition consideration after the closing date
of such Acquisition.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in U.S. dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Agent, the applicable Eurodollar Base Rate for the
relevant Interest Period shall instead be the rate determined by the Agent to be
the rate at which JPMorgan or one of its Affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, in the approximate amount of JPMorgan’s relevant
Eurodollar Loan and having a maturity equal to such Interest Period.
 

6

--------------------------------------------------------------------------------



“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin. The Eurodollar Rate shall be rounded to the next
higher multiple of 1/16 of 1% if the rate is not such a multiple.
 
“Excluded Assets” means the assets of the Excluded Entities.
 
“Excluded Entities” means the entities identified as such on Schedule 1.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located.
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Extension Request” is defined in Section 2.21.
 
“Facility LC” is defined in Section 2.20.1.
 
“Facility LC Application” is defined in Section 2.20.3.
 
“Facility LC Collateral Account” is defined in Section 2.20.11.
 
“Facility Termination Date” means, (i) with respect to each Term Conversion,
five (5) years after the date of such Term Conversion, and (ii) with respect to
the entire Revolving Credit Facility, December 31, 2009, or any later date as
may be specified as the Facility Termination Date in accordance with Section
2.21 or any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.
 
“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.
 

7

--------------------------------------------------------------------------------



“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.
 
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.
 
“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Guarantor” means collectively, (i) Parent and its successors and assigns and
(ii) each Subsidiary of Borrower or Parent that is not an Excluded Entity.
 
“Guaranty” means that certain Amended and Restated Unlimited Guaranty dated as
of _______________, 2006, executed by Guarantor in favor of the Agent, for the
ratable benefit of the Lenders, as it may be amended or modified and in effect
from time to time.
 
“Highest Lawful Rate” shall mean, on any day, the maximum nonusurious rate of
interest permitted for that day by whichever of applicable federal or Illinois
law permits the higher interest rate, stated as a rate per annum.
 
“Hypothetical Amortization” means an amount equal to 20% of (a) the Aggregate
Outstanding Credit Exposure, minus (b) the Working Capital Sublimit.
 
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations, (vii) Contingent
Obligations, (viii) Letters of Credit, (ix) Net Mark-to-Market Exposure of Rate
Hedging Agreements and other Financial Contracts, (x) Off-Balance Sheet
Liabilities, (xi) Operating Lease Obligations, (xii) Rate Hedging Obligations,
(xiii) Sale and Leaseback Transactions, and (xiv) any other obligation for
borrowed money or other financial accommodation which in accordance with
Agreement Accounting Principles would be shown as a liability on the
consolidated balance sheet of such Person.
 
“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three, or six months commencing on a Business Day selected by Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.
 

8

--------------------------------------------------------------------------------



“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
 
“JPMorgan” means JPMorgan Chase Bank, NA, a national banking association, having
its principal office in Chicago, Illinois, in its individual capacity, and its
successors.
 
“LC Fee” is defined in Section 2.20.4.
 
“LC Issuer” means JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) in its capacity as issuer of Facility LCs hereunder.
 
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
 
“LC Payment Date” is defined in Section 2.20.5.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes JPMorgan in its capacity as Swing Line
Lender.
 
“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on a Schedule or otherwise selected by such Lender or
the Agent pursuant to Section 2.18.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
“Leverage Ratio” means, as of any date of calculation, the ratio of (i)
Consolidated Funded Indebtedness (excluding Trust Preferred Indebtedness)
outstanding on such date to (ii) Consolidated EBITDA for Borrower’s then
most-recently ended four fiscal quarters, minus Earn Out Payments made during
such period.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
“Loan” means the Revolving Loan (including the portions thereof which are from
time to time subject to a Term Conversion) or a Swing Line Loan.
 
“Loan Documents” “ means this Agreement, the Facility LC Applications and any
Revolving Notes issued pursuant to Section 2.14, the Collateral Documents, the
Guaranty and any other agreement or instrument executed in connection herewith
or therewith.
 

9

--------------------------------------------------------------------------------



“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations of Borrower
and its Subsidiaries taken as a whole, (ii) the ability of Borrower to perform
its obligations under the Loan Documents to which it is a party, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Agent, the LC Issuer or the Lenders thereunder.
 
“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$1,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).
 
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
 
“Modify” and “Modification” are defined in Section 2.20.1.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
 
“Net Present Value of Renewals” means an amount equal to the product of (i) one
minus the Assumed Expense Allowance, times (ii) the Present Value of Renewals.
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” means any promissory note issued at the request of a Lender pursuant to
Section 2.14 in the form of Exhibit E.
 
“Notice of Assignment” is defined in Section 12.3.1.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of Borrower to the
Lenders or to any Lender, the Agent, the LC Issuer or any indemnified party
arising under the Loan Documents.
 
“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheets of such Person, but excluding from this clause (iv) Operating
Leases.
 

10

--------------------------------------------------------------------------------



“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
“Operating Lease Obligations” means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under Agreement Accounting
Principles if such Operating Lease were a Capitalized Lease) from the date on
which each fixed lease payment is due under such Operating Lease to such date of
determination, of all fixed lease payments due under all Operating Leases of
Borrower and its Subsidiaries.
 
“Other Taxes” is defined in Section 3.5(ii).
 
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time
plus (iii) an amount equal to its Pro Rata Share of the aggregate principal
amount of Swing Line Loans outstanding at such time.
 
“Overnight Transaction Loan Effective Rate” means, as of any day, a fluctuating
rate of interest per annum determined by the Agent as its overnight transaction
loan rate for such day.
 
“Overnight Transaction Loan Rate” means, with respect to a Swing Line Loan, a
rate equal to the sum of (i) the Overnight Transaction Loan Effective Rate plus
(ii) the Applicable Margin.
 
“Parent” means Clark, Inc., a Delaware corporation, of which Borrower is a
Wholly Owned Subsidiary.
 
“Participants” is defined in Section 12.2.1.
 
“Payment Date” means the first (1st) day of each month.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Acquisition” means (a) an Acquisition by Borrower or an Affiliate or
Subsidiary of Borrower (which is or becomes a Guarantor hereunder) which is
approved in writing by Required Lenders, or (b) an Acquisition by Borrower or an
Affiliate of Borrower of companies in the same or substantially similar industry
as Borrower where (i) the total consideration for such Acquisition is less than
$20,000,000 and the cash portion of such total is less than $10,000,000;
provided, however, if less than fifty percent (50%) of the assets purchased for
such Acquisition are from existing in-force insurance, the total consideration
for such Acquisition is less than $5,000,000, and (ii) financial projections for
Borrower (together with the entity to be acquired) for the period following such
Acquisition (verified by receipt by Required Lenders of information
substantiating such projections, including, without limitation, audited
financial statements [or, with the consent of Required Lenders, compiled
financial statements certified by the Chief Financial Officer of Borrower] of
the company acquired for the most recently ended fiscal year, and approval by
Required Lenders of the accuracy of such information and the methodology
employed in making such projections) is delivered to Required Lenders,
indicating that such acquisition will not cause Borrower to be in default of any
covenant contained herein.
 

11

--------------------------------------------------------------------------------



“Permitted Acquisition Indebtedness” means Indebtedness incurred by Borrower or
an Affiliate of Borrower as a portion of the purchase price of a Permitted
Acquisition, which Indebtedness is Subordinated Indebtedness and otherwise on
terms and conditions satisfactory to Agent.
 
“Permitted Distributions” has the meaning set forth in Section 6.10.
 
“Permitted Employee and Producer Loans” means (i) secured advances to Borrower’s
employees or producers in the aggregate not to exceed $1,000,000, (ii) unsecured
advances to Borrower’s employees or producers in the aggregate not to exceed
$1,000,000 and (iii) unsecured loans made to new employees and producers on or
around their hire date, the proceeds of which are used to repay loans from their
former employer, which loans shall (A) be in an aggregate amount not to exceed
$9,000,000 and (B) be made prior to December 30, 2002.
 
“Permitted Indebtedness” is defined in Section 6.11.
 
“Permitted Purchase Money Obligations” means purchase money obligations
(including capital leases) incurred in the ordinary course of business of
Borrower which are not in excess of $750,000 outstanding at any one time.
 
“Permitted Repurchase” is defined in Section 6.10.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Borrower or any member of the Controlled Group may have any
liability.
 
“Present Value of Renewals” means the net commissions and fees to be earned by
Borrower (after deducting the amount required to be paid to the producer
thereof) on renewals of existing policies and contracts (excluding any
surrendered or lapsed policies or contracts and any policies or contracts for
which Borrower has received notice of non-renewal for the 10 year period
following the date of determination (deducting, for each year after such date,
the applicable Attrition Rate [i.e. multiplied by one minus such applicable
Attrition Rate for each such year]), discounted to present value at a per annum
rate equal to twelve percent (12%).
 
“Pricing Schedule” means the Schedule attached hereto identified as such.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.
 
“Purchasers” is defined in Section 12.3.1.
 

12

--------------------------------------------------------------------------------



“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by Borrower or any subsidiary
which is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of Borrower then outstanding under Section 2.20 to reimburse the LC Issuer for
amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.
 
“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
 
“Reports” is defined in Section 9.6.
 
“Required Lenders” means Lenders in the aggregate having at least 66.67% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66.67% of the Aggregate Outstanding
Credit Exposure.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
 
“Response Date” is defined in Section 2.21.
 

13

--------------------------------------------------------------------------------



“Revolving Credit Facility” is defined in Section 2.1.1.
 
“Revolving Credit Termination Balance” means the aggregate principal amount of
Advances under the Revolving Credit Facility outstanding on December 31 of each
year after giving effect to any Advances made or repaid by such date, less the
Working Capital Sublimit.
 
“Revolving Credit Termination Date” means, (i) with respect to each Term
Conversion of a Year End Balance, December 31 of such year and (ii) with respect
to the entire Revolving Credit Facility, December 31, 2009 or any later date as
may be specified as the Revolving Credit Termination Date in accordance with
Section 2.21 or any earlier date on which the Aggregate Commitment is reduced to
zero or otherwise terminated pursuant to the terms hereof.
 
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).
 
“Revolving Note” is defined in Section 2.14.
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Secured Obligations” means, collectively, (i) the Obligations and (ii) all Rate
Management Obligations owing to one or more Lenders.
 
“Single Employer Plan” means a Plan maintained by Borrower or any member of the
Controlled Group for employees of Borrower or any member of the Controlled
Group.
 
“Stated Rate” is defined in Section 2.23.
 
“Subordinated Indebtedness” means Indebtedness of a Person which (i) is
expressly subordinate to the Loans, (ii) is designated by such Person in a
certificate delivered to the Agent as “Subordinated Debt” at the time of the
incurrence of such Indebtedness (or in the case of Indebtedness existing on the
date hereof in a certificate delivered to the Agent on the date hereof), and
(iii) is approved in writing by Required Lenders as “Subordinated Debt”.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Borrower and a Subsidiary of Parent. For purposes of
this Agreement, in no event will any Excluded Entities be considered
Subsidiaries of Borrower or Parent, nor will the results of operations
(including, without limitation, revenue, expenses or indebtedness) of such
Excluded Entities be included in the calculation of Borrower’s consolidated
financial results.
 

14

--------------------------------------------------------------------------------



“Substantial Portion” means, with respect to the Property of Borrower and its
Subsidiaries, Property which represents more than 15% of the consolidated assets
of Borrower and its Subsidiaries or property which is responsible for more than
15% of the consolidated net sales or of the consolidated net income of Borrower
and its Subsidiaries, in each case, as would be shown in the consolidated
financial statements of Borrower and its Subsidiaries as at the beginning of the
twelve-month period ending with the month in which such determination is made
(or if financial statements have not been delivered hereunder for that month
which begins the twelve-month period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that month).
 
“Swing Line Borrowing Notice” is defined in Section 2.5.2.
 
“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $7,500,000 at any one time
outstanding.
 
“Swing Line Lender” means JPMorgan or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
 
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.5 bearing interest at the Overnight Transaction
Loan Rate.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
 
“Term Conversion” is defined in Section 2.1.1.
 
“Transferee” is defined in Section 12.4.
 
“Trust Preferred Indebtedness” means the Subordinated Indebtedness created
pursuant to the documents listed on Schedule 3 and identified as such on
Borrower’s consolidated balance sheet prepared in accordance with Agreement
Accounting Principles.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate
Advance, a Eurodollar Advance or a Swing Line Loan and with respect to any Loan,
its nature as a Floating Rate Loan, a Eurodollar Loan or a Swing Line Loan.
 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
 

15

--------------------------------------------------------------------------------



“Working Capital Sublimit” means $30,000,000.
 
“Year End Balance” is defined in Section 2.1.1.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II  
 
 
THE CREDITS
 
2.1.  Commitments.
 
2.1.1  Revolving Credit Facility. From and including the date of this Agreement
and prior to the Revolving Credit Termination Date, each Lender severally
agrees, on the terms and conditions set forth in this Agreement, (i) to make
revolving Loans to Borrower from time to time and (ii) participate in Facility
LCs issued upon the request of Borrower (the “Revolving Credit Facility”),
provided that, after giving effect to the making of each such Loan and the
issuance of each such Facility LC, such Lender’s Outstanding Credit Exposure
shall not exceed its Commitment. Subject to the terms of this Agreement,
Borrower may borrow, repay and reborrow under the Revolving Credit Facility at
any time prior to the Revolving Credit Termination Date. Commencing on
December 31, 2007, and continuing on December 31 of each year until the
Revolving Credit Termination Date, the Revolving Credit Termination Balance on
such date (the “Year End Balance”) shall convert (a “Term Conversion”) to a term
loan, to be repaid as provided in Section 2.2. Each Lender’s Commitment to lend
under the Revolving Credit Facility shall (A) be reduced by its Pro Rata Share
of the term loans resulting from each Term Conversion and (B) expire on the
Revolving Credit Termination Date. Principal payments made (I) on such Year End
Balances and (II) after the Revolving Credit Termination Date, may not be
reborrowed. The Working Capital Sublimit of the Revolving Credit Facility may be
used for working capital and general corporate purposes. The portion of the
Revolving Credit Facility other than the Working Capital Sublimit shall be used
solely for (x) the purchase of assets used in the ordinary course or Borrower’s
business and (y) Permitted Acquisitions. The Revolving Credit Facility may also
be used for Permitted Distributions. The LC Issuer will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.19.
 
2.1.2  Reserved.
 
2.1.3  Accordion. Lenders hereby approve an increase in the permitted maximum
amount of the Revolving Credit Facility to $120,000,000, based on new
commitments from existing Lenders or new Lenders in accordance with the terms of
this Agreement (without implying any obligation of any Lender to increase the
amount of its Commitment hereunder). The ability to obtain increased Commitments
shall terminate on December 31, 2007, and the permitted maximum amount of the
Revolving Credit Facility following such date shall be the Aggregate Commitments
on such date.
 
2.2.  Required Payments; Termination. The Aggregate Outstanding Credit Exposure
and all other unpaid Obligations shall be paid in full by Borrower on the
Facility Termination Date.
 

16

--------------------------------------------------------------------------------





 
2.2.1  Year End Balances. Commencing on the last day of March following each
Term Conversion, and continuing on the last day of each June, September,
December and March thereafter until paid in full, Borrower shall make a
principal payment (in addition to the interest payments required by
Section 2.16) on the Year End Balances to Agent for the account of each Lender
in an amount equal to the Year End Balance of such Term Conversion, divided by
twenty (20).
 
2.2.2  Reserved.
 
2.2.3  Other Mandatory Principal Payments. In addition to the principal payments
provided for above in Section 2.2.1, Borrower shall make a payment to Agent for
the account of each Lender in an amount equal to (i) the amount by which (A) the
balance of the Revolving Credit Facility at any time outstanding exceeds (B) the
Borrowing Base, and (ii) 100% of the net cash proceeds (i.e. gross cash proceeds
less ordinary and reasonable closing costs) of (X) the sale of any material
asset, including but not limited to the sale of accounts receivable or renewals,
(Y) the issuance of other Indebtedness other than Permitted Indebtedness
(without implying the Lenders’ consent to any such Indebtedness except as
specifically provided herein), and (Z) the issuance of any equity securities by
Borrower, Parent or any Subsidiary of Borrower or Parent (whether public or
private, registered or unregistered). Except as set forth below, any mandatory
prepayment under this Section 2.2.3 shall be applied first to any then existing
portion of the Revolving Credit Facility which is the subject of a Term
Conversion, and second to the remainder of the Revolving Credit Facility, in
each instance in the inverse order of maturity.
 
2.2.4  Revolving Credit Facility. On the Revolving Credit Termination Date which
relates to the entire Revolving Credit Facility, Borrower shall pay to Agent for
the account of each Lender, the outstanding balance of the Working Capital
Sublimit of the Revolving Credit Facility, together with any accrued but unpaid
interest, and any unpaid fees and expenses relating thereto.
 
Any outstanding Advances and all other unpaid Obligations shall be paid in full
by Borrower on the Facility Termination Date.
 
2.3.  Ratable Loans. Each Advance hereunder (other than any Swing Line Loan)
shall consist of Revolving Loans made from the several Lenders ratably according
to their Pro Rata Shares.
 
2.4.  Types of Advances. The Advances (other than Swing Line Loans) may be
Floating Rate Advances or Eurodollar Advances, or a combination thereof,
selected by Borrower in accordance with Sections 2.9 and 2.10.
 
2.5.  Swing Line Loans.
 
2.5.1  Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Revolving Credit Termination Date, the Swing Line
Lender agrees, on the terms and conditions set forth in this Agreement, to make
Swing Line Loans to the Borrower from time to time in an aggregate principal
amount not to exceed the Swing Line Commitment, provided that the Aggregate
Outstanding Credit Exposure will not at any time exceed the Aggregate
Commitment, and provided further that at no time shall the sum of (i) the Swing
Line Lender’s Pro Rata Share of the Swing Line Loans, plus (ii) the outstanding
Revolving Loans made by the Swing Line Lender pursuant to Section 2.1, exceed
the Swing Line Lender’s Commitment at such time. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Swing Line Loans at any
time prior to the Revolving Credit Termination Date.
 

17

--------------------------------------------------------------------------------





 
2.5.2  Borrowing Notice. The Borrower shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
noon (Chicago time) on the Borrowing Date of each Swing Line Loan, specifying
(i) the applicable Borrowing Date (which date shall be a Business Day), and (ii)
the aggregate amount of the requested Swing Line Loan which shall be an amount
not less than $100,000. The Swing Line Loans shall bear interest at the
Overnight Transaction Loan Rate.
 
2.5.3  Making of Swing Line Loans. Not later than 2:00 p.m. (Chicago time) on
the applicable Borrowing Date, the Swing Line Lender shall make available the
Swing Line Loan, in funds immediately available in Chicago, to the Agent at its
address specified pursuant to Article XIII. The Agent will promptly make the
funds so received from the Swing Line Lender available to the Borrower on the
Borrowing Date at the Agent’s aforesaid address.
 
2.5.4  Repayment of Swing Line Loans. Swing Line Lender may at any time in its
sole discretion with respect to any outstanding Swing Line Loan, require each
Lender (including the Swing Line Lender) to make a Revolving Loan in the amount
of such Lender’s Pro Rata Share of such Swing Line Loan (including, without
limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such Swing Line Loan. Not later than noon (Chicago time) on the date of
any notice received pursuant to this Section 2.5.4, each Lender shall make
available its required Revolving Loan, in funds immediately available in Chicago
to the Agent at its address specified pursuant to Article XIII. Revolving Loans
made pursuant to this Section 2.5.4 shall initially be Floating Rate Loans and
thereafter may be continued as Floating Rate Loans or converted into Eurodollar
Loans in the manner provided in Section 2.10 and subject to the other conditions
and limitations set forth in this Article II. Unless a Lender shall have
notified the Swing Line Lender, prior to its making any Swing Line Loan, that
any applicable condition precedent set forth in Sections 4.1 and 4.2 had not
then been satisfied, such Lender’s obligation to make Revolving Loans pursuant
to this Section 2.5.4 to repay Swing Line Loans shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Agent,
the Swing Line Lender or any other Person, (b) the occurrence or continuance of
a Default or Unmatured Default, (c) any adverse change in the condition
(financial or otherwise) of the Borrower, or (d) any other circumstances,
happening or event whatsoever. In the event that any Lender fails to make
payment to the Agent of any amount due under this Section 2.5.4, the Agent shall
be entitled to receive, retain and apply against such obligation the principal
and interest otherwise payable to such Lender hereunder until the Agent receives
such payment from such Lender or such obligation is otherwise fully satisfied.
In addition to the foregoing, if for any reason any Lender fails to make payment
to the Agent of any amount due under this Section 2.5.4, such Lender shall be
deemed, at the option of the Agent, to have unconditionally and irrevocably
purchased from the Swing Line Lender, without recourse or warranty, an undivided
interest and participation in the applicable Swing Line Loan in the amount of
such Revolving Loan, and such interest and participation may be recovered from
such Lender together with interest thereon at the Federal Funds Effective Rate
for each day during the period commencing on the date of demand and ending on
the date such amount is received. On the Revolving Credit Termination Date, the
Borrower shall repay in full the outstanding principal balance of the Swing Line
Loans.
 
2.6.  Fees; Reductions in Aggregate Commitment.
 

18

--------------------------------------------------------------------------------





 
2.6.1  Facility Fee. Borrower agrees to pay to the Agent for the account of each
Lender a facility fee in an amount set forth on the attached “Facility Fee
Schedule” as reasonable compensation to the Lenders for making the Credit
Extensions available to the Borrower, payable on the date of the closing of this
Agreement.
 
2.6.2  Commitment Fee. Borrower agrees to pay to the Agent for the account of
each Lender a commitment fee at a per annum rate equal to the Applicable Fee
Rate on the daily unused portion of such Lender’s Pro Rata Share of the maximum
amount of the Revolving Credit Facility from the date hereof to and including
the Revolving Credit Termination Date, payable at the end of each calendar
quarter hereafter and on the Revolving Credit Termination Date. Swing Line Loans
shall not count as usage of any Lender’s Commitment for purposes of calculating
the commitment fee due hereunder.
 
2.6.3  Reductions in Aggregate Commitment. Borrower may permanently reduce the
Aggregate Commitment (which shall also result in a reduction in the commitment
fee provided for in the first sentence of this Section) in whole, or in part
ratably among the Lenders in integral multiples of $1,000,000, upon at least
three Business Days’ written notice to the Agent, which notice shall specify the
amount of any such reduction, provided, however, that the amount of the
Aggregate Commitment may not be reduced below the aggregate principal amount of
the outstanding Advances. All accrued commitment fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Loans hereunder.
 
2.7.  Minimum Amount of Each Advance. Each Eurodollar Advance and each Floating
Rate Advance (other than an Advance to repay Swing Line Loans) shall be in the
minimum amount of $1,000,000 (and in multiples of $100,000 if in excess
thereof), provided, however, that any Floating Rate Advance may be in the amount
of the unused Aggregate Commitment.
 
2.8.  Optional Principal Payments. Borrower may from time to time pay, without
penalty or premium, all outstanding Floating Rate Advances, or, in a minimum
aggregate amount of $1,000,000 or any integral multiple of $100,000 in excess
thereof, any portion of the outstanding Floating Rate Advances. Borrower may at
any time pay, without penalty or premium, all outstanding Swing Line Loans, or
in a minimum amount of $100,000 and increments of $50,000 in excess thereof, any
portion of the outstanding Swing Line Loans, with notice to Agent and the Swing
Line Lender by 11:00 A.M. (Chicago time) on the date of repayment. Borrower may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $100,000 in excess thereof, any portion of the outstanding
Eurodollar Advances upon two Business Days’ prior notice to the Agent. Prior to
the occurrence of an Unmatured Default, principal payments shall be applied to
the Loans as determined by Borrower; after the occurrence of an Unmatured
Default, principal payments shall be applied to the Loans as determined by
Required Lenders. In any event, principal installments applied to the portion of
the Revolving Credit Facility which is the subject of a Term Conversion shall be
applied in the inverse order of maturity.
 
2.9.  Method of Selecting Types and Interest Periods for New Advances. Borrower
shall select the Type of Advance and, in the case of each Eurodollar Advance,
the Interest Period applicable thereto from time to time. Borrower shall give
the Agent irrevocable notice (a “Borrowing Notice”) not later than 11:00 a.m.
(Chicago time) on the Borrowing Date of each Floating Rate Advance and each
Swing Line Loan and two Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:
 

19

--------------------------------------------------------------------------------





 
(i)  the Borrowing Date, which shall be a Business Day, of such Advance,
 
(ii)  the aggregate amount of such Advance,
 
(iii)  the Type of Advance selected, and
 
(iv)  in the case of each Eurodollar Advance, the Interest Period applicable
thereto.
 
Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Loan or Loans in funds immediately available in Chicago to
the Agent at its address specified pursuant to Article XIII. The Agent will make
the funds so received from the Lenders available to Borrower at the Agent’s
aforesaid address. Borrower shall be entitled to no more than seven (7)
Eurodollar Loans outstanding at any one time.
 
2.10.  Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this Section
2.10 or are repaid in accordance with Section 2.8. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.8 or (y) Borrower shall have given the
Agent a Conversion/Continuation Notice (as defined below) requesting that, at
the end of such Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the same or another Interest Period. Subject to the terms
of Section 2.7, Borrower may elect from time to time to convert all or any part
of a Floating Rate Advance into a Eurodollar Advance. Borrower shall give the
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of a Floating Rate Advance into a Eurodollar Advance or continuation of a
Eurodollar Advance not later than 10:00 a.m. (Chicago time) at least three
Business Days prior to the date of the requested conversion or continuation,
specifying:
 
(i)  the requested date, which shall be a Business Day, of such conversion or
continuation,
 
(ii)  the aggregate amount and Type of the Advance which is to be converted or
continued, and
 
(iii)  the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.
 
2.11.  Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.10, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.10 hereof, at a rate per annum equal to the Floating Rate for such
day. Each Swing Line Loan shall bear interest on the outstanding principal
amount thereof, for each day from and including the day such Swing Line Loan is
made to but excluding the date it is paid, at a rate per annum equal to the
Overnight Transaction Loan Rate for such day. Changes in the rate of interest on
that portion of any Advance maintained as a Floating Rate Advance will take
effect simultaneously with each change in the Alternate Base Rate. Each
Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Agent as applicable to such Eurodollar Advance
based upon Borrower’s selections under Sections 2.9 and 2.10 and otherwise in
accordance with the terms hereof. No Interest Period may end after the Facility
Termination Date.
 

20

--------------------------------------------------------------------------------





 
2.12.  Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.9, 2.10 or 2.11, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (i) each Eurodollar Advance shall bear interest
for the remainder of the applicable Interest Period at the rate otherwise
applicable to such Interest Period plus 2% per annum, (ii) each Floating Rate
Advance shall bear interest at a rate per annum equal to the Floating Rate in
effect from time to time plus 2% per annum and (iii) the LC Fee shall be
increased by 2% per annum, provided that, during the continuance of a Default
under Section 7.1 (f) or (g), the interest rates set forth in clauses (i) and
(ii) above and the increase in the LC Fee set forth in clause (iii) above shall
be applicable to all Credit Extensions without any election or action on the
part of the Agent or any Lender. 
 
2.13.  Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent to
Borrower, by noon (local time) on the date when due and shall (except in the
case of Reimbursement Obligations for which the LC Issuer has not been fully
indemnified by the Lenders, or as otherwise specifically required hereunder) be
applied ratably by the Agent among the Lenders. Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly by the Agent to
such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender. The Agent is hereby authorized to
charge the account of Borrower maintained with JPMorgan for each payment of
principal, interest, Reimbursement Obligations and fees as it becomes due
hereunder. Each reference to the Agent in this Section 2.13 shall also be deemed
to refer, and shall apply equally, to the LC Issuer, in the case of payments
required to be made by Borrower to the LC Issuer pursuant to Section 2.20.6.
 
2.14.  Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(ii) The Agent shall also maintain accounts in which it will record (a) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
with respect thereto, (b) the amount of any principal or interest due and
payable or to become due and payable from Borrower to each Lender hereunder, (c)
the original stated amount of each Facility LC and the amount of LC Obligations
outstanding at any time, and (d) the amount of any sum received by the Agent
hereunder from Borrower and each Lender’s share thereof.
 
(iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of Borrower to repay the Obligations in
accordance with their terms.
 

21

--------------------------------------------------------------------------------



(iv) Reserved.
 
(v) Any Lender may request that its Loans under the Revolving Credit Facility be
evidenced by a promissory note, or in the case of Swing Line Lender, promissory
notes representing its Revolving Loans and Swing Line Loans, respectively (a
“Revolving Note”). In such event, Borrower shall prepare, execute and deliver to
such Lender a Revolving Note payable to the order of such Lender in the form
attached hereto as Exhibit E (with appropriate changes for notes evidencing
Swing Line Loans). Thereafter, the Loans evidenced by such Revolving Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.3) be represented by one or more Revolving Notes payable to the order
of the payee named therein or any assignee pursuant to Section 12.3, except to
the extent that any such Lender or assignee subsequently returns any such
Revolving Note for cancellation and requests that such Loans once again be
evidenced as described in paragraphs (i) and (ii) above.
 
2.15.  Telephonic Notices. Borrower hereby authorizes the Lenders and the Agent
to extend, convert or continue Advances, effect selections of Types of Advances
and to transfer funds based on telephonic notices made by any person or persons
the Agent or any Lender in good faith believes to be acting on behalf of
Borrower, it being understood that the foregoing authorization is specifically
intended to allow Borrowing Notices and Conversion/Continuation Notices to be
given telephonically. Borrower agrees to deliver promptly to the Agent a written
confirmation, if such confirmation is requested by the Agent or any Lender, of
each telephonic notice signed by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the Agent
and the Lenders, the records of the Agent and the Lenders shall govern absent
manifest error.
 
2.16.  Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof and at maturity. Interest accrued
on each Eurodollar Advance shall be payable on the last day of its applicable
Interest Period, on any date on which the Eurodollar Advance is prepaid, whether
by acceleration or otherwise, and at maturity. Interest accrued on each
Eurodollar Advance having an Interest Period longer than three months shall also
be payable on the last day of each three-month interval during such Interest
Period. Interest, commitment fees and LC Fees shall be calculated for actual
days elapsed on the basis of a 360-day year. Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (local time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.
 
2.17.  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Swing Line Borrowing Notice, Conversion/Continuation Notice, and repayment
notice received by it hereunder. Promptly after notice from the LC Issuer, the
Agent will notify each Lender of the contents of each request for issuance of a
Facility LC hereunder. The Agent will notify each Lender of the interest rate
applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate. 
 
2.18.  Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Agent and Borrower in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.
 

22

--------------------------------------------------------------------------------





 
2.19.  Non-Receipt of Funds by the Agent. Unless Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of Borrower, a payment of principal, interest or fees to the
Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or Borrower,
as the case may be, has not in fact made such payment to the Agent, the
recipient of such payment shall, on demand by the Agent, repay to the Agent the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date such amount was so made available by
the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by Borrower, the
interest rate applicable to the relevant Loan.
 
2.20.  Facility LCs.
 
2.20.1  Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial letters of credit
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Facility Termination Date upon the request of Borrower; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $5,000,000 and (ii)
the Aggregate Outstanding Credit Exposure shall not exceed the Aggregate
Commitment. No Facility LC shall have an expiry date later than the earlier of
(x) the fifth Business Day prior to the Revolving Credit Termination Date and
(y) one year after its issuance.
 
2.20.2  Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.20, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
 
2.20.3  Notice. Subject to Section 2.20.1, Borrower shall give the LC Issuer
notice prior to 11:00 a.m. (Chicago time) at least three Business Days prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the proposed date of issuance (or Modification) and the expiry
date of such Facility LC, and describing the proposed terms of such Facility LC
and the nature of the transactions proposed to be supported thereby. Upon
receipt of such notice, the LC Issuer shall promptly notify the Agent, and the
Agent shall promptly notify each Lender, of the contents thereof and of the
amount of such Lender’s participation in such proposed Facility LC. The issuance
or Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that Borrower
shall have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Facility LC as the LC Issuer shall
have reasonably requested (each, a “Facility LC Application”). In the event of
any conflict between the terms of this Agreement and the terms of any Facility
LC Application, the terms of this Agreement shall control.
 

23

--------------------------------------------------------------------------------





 
2.20.4  LC Fees. Borrower shall pay to the Agent, for the account of the Lenders
ratably in accordance with their respective Pro Rata Shares, (i) with respect to
each standby Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurodollar Loans in effect from time to time on the
average daily undrawn stated amount under such standby Facility LC, such fee to
be payable in arrears on each Payment Date, and (ii) with respect to each
commercial Facility LC, a one-time letter of credit fee in an amount equal to
1/8% of the initial stated amount (or, with respect to a Modification of any
such commercial Facility LC which increases the stated amount thereof, such
increase in the stated amount) thereof, such fee to be payable on the date of
such issuance or increase (each such fee described in this sentence an “LC
Fee”). Borrower shall also pay to the LC Issuer for its own account (x) at the
time of issuance of each Facility LC, a fronting fee in an amount to be agreed
upon between the LC Issuer and Borrower, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.
 
2.20.5  Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Agent and the Agent shall promptly notify
Borrower and each other Lender as to the amount to be paid by the LC Issuer as a
result of such demand and the proposed payment date (the “LC Payment Date”). The
responsibility of the LC Issuer to Borrower and each Lender shall be only to
determine that the documents (including each demand for payment) delivered under
each Facility LC in connection with such presentment shall be in conformity in
all material respects with such Facility LC. The LC Issuer shall endeavor to
exercise the same care in the issuance and administration of the Facility LCs as
it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by the LC Issuer, each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Default or any
condition precedent whatsoever, to reimburse the LC Issuer on demand for (i)
such Lender’s Pro Rata Share of the amount of each payment made by the LC Issuer
under each Facility LC to the extent such amount is not reimbursed by Borrower
pursuant to Section 2.20.6 below, plus (ii) interest on the foregoing amount to
be reimbursed by such Lender, for each day from the date of the LC Issuer’s
demand for such reimbursement (or, if such demand is made after 11:00 a.m.
(Chicago time) on such date, from the next succeeding Business Day) to the date
on which such Lender pays the amount to be reimbursed by it, at a rate of
interest per annum equal to the Federal Funds Effective Rate for the first three
days and, thereafter, at a rate of interest equal to the rate applicable to
Floating Rate Advances.
 
2.20.6  Reimbursement by Borrower. Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from Borrower for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by the LC Issuer, but only to the extent such
Lender has made payment to the LC Issuer in respect of such Facility LC pursuant
to Section 2.20.5. Subject to the terms and conditions of this Agreement
(including without limitation the submission of a Borrowing Notice in compliance
with Section 2.8 and the satisfaction of the applicable conditions precedent set
forth in Article IV), Borrower may request an Advance hereunder for the purpose
of satisfying any Reimbursement Obligation.
 

24

--------------------------------------------------------------------------------





 
2.20.7  Obligations Absolute. Borrower’s obligations under this Section 2.20
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which Borrower
may have or have had against the LC Issuer, any Lender or any beneficiary of a
Facility LC. Borrower further agrees with the LC Issuer and the Lenders that the
LC Issuer and the Lenders shall not be responsible for, and Borrower’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
Borrower, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of Borrower or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. The LC Issuer
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. Borrower agrees that any action
taken or omitted by the LC Issuer or any Lender under or in connection with each
Facility LC and the related drafts and documents, if done without gross
negligence or willful misconduct, shall be binding upon Borrower and shall not
put the LC Issuer or any Lender under any liability to Borrower. Nothing in this
Section 2.20.7 is intended to limit the right of Borrower to make a claim
against the LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.20.6.
 
2.20.8  Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer. The LC Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.20, the
LC Issuer shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.
 

25

--------------------------------------------------------------------------------





 
2.20.9  Indemnification. Borrower hereby agrees to indemnify and hold harmless
each Lender, the LC Issuer and the Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses which such Lender, the LC Issuer or the
Agent may incur (or which may be claimed against such Lender, the LC Issuer or
the Agent by any Person whatsoever) by reason of or in connection with the
issuance, execution and delivery or transfer of or payment or failure to pay
under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any rights
Borrower may have against any defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that Borrower shall not be required to indemnify any
Lender, the LC Issuer or the Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (x) the
willful misconduct or gross negligence of the LC Issuer in determining whether a
request presented under any Facility LC complied with the terms of such Facility
LC or (y) the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 2.20.9 is intended to limit the
obligations of Borrower under any other provision of this Agreement.
 
2.20.10  Lenders’ Indemnification Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.20 or any
action taken or omitted by such indemnitees hereunder.
 
2.20.11  Facility LC Collateral Account. Borrower agrees that it will, upon the
request of the Agent or the Required Lenders and until the final expiration date
of any Facility LC and thereafter as long as any amount is payable to the LC
Issuer or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements satisfactory to the Agent (the
“Facility LC Collateral Account”) at the Agent’s office at the address specified
pursuant to Article XIII, in the name of such Borrower but under the sole
dominion and control of the Agent, for the benefit of the Lenders and in which
such Borrower shall have no interest other than as set forth in Section 8.1.
Borrower hereby pledges, assigns and grants to the Agent, on behalf of and for
the ratable benefit of the Lenders and the LC Issuer, a security interest in all
of Borrower’s right, title and interest in and to all funds which may from time
to time be on deposit in the Facility LC Collateral Account to secure the prompt
and complete payment and performance of the Obligations. The Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of JPMorgan having a maturity not exceeding 30 days.
Nothing in this Section 2.20.11 shall either obligate the Agent to require
Borrower to deposit any funds in the Facility LC Collateral Account or limit the
right of the Agent to release any funds held in the Facility LC Collateral
Account in each case other than as required by Section 8.1.
 

26

--------------------------------------------------------------------------------





 
2.20.12  Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.
 
2.21.  Extension of Revolving Credit Termination Date. Borrower may request an
extension of the Revolving Credit Termination Date by submitting a request for
an extension to the Agent (an “Extension Request”) no more than 60 days prior to
the Revolving Credit Termination Date. The Extension Request must specify the
new Revolving Credit Termination Date requested by Borrower and the date (which
must be at least 30 days after the Extension Request is delivered to the Agent)
as of which the Lenders must respond to the Extension Request (the “Response
Date”). The new Revolving Credit Termination Date shall be no more than 364 days
after the Revolving Credit Termination Date in effect at the time the Extension
Request is received, including the Revolving Credit Termination Date as one of
the days in the calculation of the days elapsed. Promptly upon receipt of an
Extension Request, the Agent shall notify each Lender of the contents thereof
and shall request each Lender to approve the Extension Request. Each Lender
approving the Extension Request shall deliver its written consent no later than
the Response Date. If the consent of each of the Lenders is received by the
Agent, the Revolving Credit Termination Date specified in the Extension Request
shall become effective on the existing Revolving Credit Termination Date and the
Agent shall promptly notify Borrower and each Lender of the new Revolving Credit
Termination Date.
 
2.22.  Replacement of Lender. If Borrower is required pursuant to Section 3.1,
3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender so
affected an “Affected Lender”), Borrower may elect, if such amounts continue to
be charged or such suspension is still effective, to replace such Affected
Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to Borrower and
the Agent shall agree, as of such date, to purchase for cash the Advances and
other Obligations due to the Affected Lender pursuant to an assignment
substantially in the form of Exhibit C and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) Borrower shall pay to such Affected Lender
in same day funds on the day of such replacement (A) all interest, fees and
other amounts then accrued but unpaid to such Affected Lender by Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 3.4 had the Loans of such Affected
Lender been prepaid on such date rather than sold to the replacement Lender.
 
2.23.  Limitation of Interest. Borrower, the Agent and the Lenders intend to
strictly comply with all applicable laws, including applicable usury laws.
Accordingly, the provisions of this Section 2.23 shall govern and control over
every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section 2.23, even if such provision
declares that it controls. As used in this Section 2.23, the term “interest”
includes the aggregate of all charges, fees, benefits or other compensation
which constitute interest under applicable law, provided that, to the maximum
extent permitted by applicable law, (a) any non-principal payment shall be
character-ized as an expense or as compensation for something other than the
use, forbearance or detention of money and not as interest, and (b) all interest
at any time contracted for, reserved, charged or received shall be amortized,
prorated, allocated and spread, in equal parts during the full term of the
Obligations. In no event shall Borrower or any other Person be obligated to pay,
or any Lender have any right or privilege to reserve, receive or retain, (a) any
interest in excess of the maximum amount of nonusurious interest permitted under
the laws of the State of Illinois or the applicable laws (if any) of the United
States or of any other applicable state, or (b) total interest in excess of the
amount which such Lender could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
Obligations at the Highest Lawful Rate. On each day, if any, that the interest
rate (the “Stated Rate”) called for
 

27

--------------------------------------------------------------------------------



under this Agreement or any other Loan Document exceeds the Highest Lawful Rate,
the rate at which interest shall accrue shall automatically be fixed by
operation of this sentence at the Highest Lawful Rate for that day, and shall
remain fixed at the Highest Lawful Rate for each day thereafter until the total
amount of interest accrued equals the total amount of interest which would have
accrued if there were no such ceiling rate as is imposed by this sentence.
Thereafter, interest shall accrue at the Stated Rate unless and until the Stated
Rate again exceeds the Highest Lawful Rate when the provisions of the
immediately preceding sentence shall again automatically operate to limit the
interest accrual rate. The daily interest rates to be used in calculating
interest at the Highest Lawful Rate shall be determined by dividing the
applicable Highest Lawful Rate per annum by the number of days in the calendar
year for which such calculation is being made. None of the terms and provisions
contained in this Agreement or in any other Loan Document which directly or
indirectly relate to interest shall ever be construed without reference to this
Section 2.23, or be construed to create a contract to pay for the use,
forbearance or detention of money at an interest rate in excess of the Highest
Lawful Rate. If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Default or by any other cause, or by
reason of any required or permitted prepayment, and if for that (or any other)
reason any Lender at any time, including but not limited to, the stated
maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automati-cally as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of Borrower’s obligations
to such Lender, effective as of the date or dates when the event occurs which
causes it to be excess interest, until such excess is exhausted or all of such
principal has been fully paid and satisfied, whichever occurs first, and any
remaining balance of such excess shall be promptly refunded to its payor.
 
2.24.  Attrition Rate. On or before February 28 of each year, Borrower shall
submit and certify to Agent and each Lender a schedule of actual persistency and
attrition for its policies and contracts during the prior four (4) calendar
years, which schedule shall be in substance and detail satisfactory to Agent and
shall contain such back-up documentation as Agent shall require. Agent shall
recalculate the Attrition Rate to be effective in calculating the Borrowing Base
on the next March 31 and thereafter as the weighted average (based on dollar
value of applicable policies and contracts) attrition, plus four percent (4%).
Agent’s calculation of the Attrition Rate shall be conclusive absent manifest
error.
 
ARTICLE III  
 
 
YIELD PROTECTION; TAXES
 
3.1.  Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:
 
(i)  subjects any Lender or any applicable Lending Installation or the LC Issuer
to any Taxes, or changes the basis of taxation of payments (other than with
respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or
 
(ii)  imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or
 

28

--------------------------------------------------------------------------------





 
(iii)  imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurodollar Loans, or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender or any applicable
Lending Installation or the LC Issuer in connection with its Eurodollar Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Eurodollar Loans, Facility LCs or participations
therein held or interest or LC Fees received by it, by an amount deemed material
by such Lender or the LC Issuer as the case may be,
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in connection with
such Eurodollar Loans, Commitment, Facility LCs or participations therein, then,
within 15 days of demand by such Lender or the LC Issuer, as the case may be,
Borrower shall pay such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer, as
the case may be, for such increased cost or reduction in amount received.
 
3.2.  Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer, or any corporation controlling such Lender or the LC Issuer is increased
as a result of a Change, then, within 30 days of demand by such Lender or the LC
Issuer, Borrower shall pay such Lender or the LC Issuer the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or the LC Issuer determines is attributable
to this Agreement, its Outstanding Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs, as the case may be, hereunder
(after taking into account such Lender’s or the LC Issuer’s policies as to
capital adequacy). “Change” means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of or change
in any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or the LC Issuer or any Lending
Installation or any corporation controlling any Lender or the LC Issuer.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.
 
3.3.  Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.
 

29

--------------------------------------------------------------------------------





 
3.4.  Funding Indemnification. If any payment of a Eurodollar Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment (other than prepayments pursuant to Section
2.2.3) or otherwise, or a Eurodollar Advance is not made on the date specified
by Borrower for any reason other than default by the Lenders, Borrower will
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance.
 
3.5.  Taxes. (i) All payments by Borrower to or for the account of any Lender,
the LC Issuer or the Agent hereunder or under any Note or Facility LC
Application shall be made free and clear of and without deduction for any and
all Taxes. If Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender, the LC Issuer or the Agent,
(a) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.5) such Lender, the LC Issuer or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (b) Borrower shall make such deductions, (c) Borrower
shall pay the full amount deducted to the relevant authority in accordance with
applicable law and (d) Borrower shall furnish to the Agent the original copy of
a receipt evidencing payment thereof within 30 days after such payment is made.
 
(ii) In addition, Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application (“Other Taxes”).
 
(iii) Borrower hereby agrees to indemnify the Agent, the LC Issuer and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agent, the LC Issuer or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within 30 days of
the date the Agent, the LC Issuer or such Lender makes demand therefor pursuant
to Section 3.6.
 
(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
less than ten Business Days after the date of this Agreement, (i) deliver to
each of Borrower and the Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and (ii)
deliver to the Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of Borrower and the Agent (x) renewals or additional copies of such form
(or any successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by Borrower or the Agent. All forms or
amendments described in the preceding sentence shall certify that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises Borrower and the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.
 

30

--------------------------------------------------------------------------------





 
(v) For any period during which a Non-U.S. Lender has failed to provide Borrower
with an appropriate form pursuant to clause (iv), above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, Borrower shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes.
 
(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.
 
(vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the Agent
of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.
 
3.6.  Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on Borrower in the absence of manifest error. Determination of amounts
payable under such Sections in connection with a Eurodollar Loan shall be
calculated as though each Lender funded its Eurodollar Loan through the purchase
of a deposit of the type and maturity corresponding to the deposit used as a
reference in determining the Eurodollar Rate applicable to such Loan, whether in
fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by Borrower of such written statement. The obligations of Borrower
under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations
and termination of this Agreement.
 

31

--------------------------------------------------------------------------------





 
ARTICLE IV  
 
 
CONDITIONS PRECEDENT
 
4.1.  Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless Borrower has furnished to the Agent
with sufficient copies for the Lenders:
 
(i)  Copies of the articles or certificate of incorporation of Borrower and each
Guarantor, together with all amendments, and a certificate of good standing,
each certified by the appropriate governmental officer in its jurisdiction of
incorporation.
 
(ii)  Copies, certified by the Secretary or Assistant Secretary of Borrower and
each Guarantor, of their by-laws and of their Board of Directors’ resolutions
and of resolutions or actions of any other body authorizing the execution of the
Loan Documents to which Borrower and each Guarantor is a party.
 
(iii)  An incumbency certificate, executed by the Secretary or Assistant
Secretary of Borrower and each Guarantor, which shall identify by name and title
and bear the signatures of the Authorized Officers and any other officers of
Borrower and such Guarantor authorized to sign the Loan Documents to which
Borrower and each Guarantor is a party, upon which certificate the Agent and the
Lenders shall be entitled to rely until informed of any change in writing by
Borrower or a Guarantor.
 
(iv)  A certificate, signed by the chief financial officer of Borrower, stating
that on the initial Credit Extension Date no Default or Unmatured Default has
occurred and is continuing.
 
(v)  A written opinion of Borrower’s and Guarantors’ counsel, addressed to the
Lenders in substantially the form of Exhibit A.
 
(vi)  Any Notes requested by a Lender pursuant to Section 2.14 payable to the
order of each such requesting Lender.
 
(vii)  Written money transfer instructions, in substantially the form of Exhibit
D, addressed to the Agent and signed by an Authorized Officer, together with
such other related money transfer authorizations as the Agent may have
reasonably requested.
 
(viii)  The Collateral Documents, fully executed by all parties thereto.
 
(ix)  The insurance certificate described in Section 5.21.
 
(x)  Such other documents as any Lender or its counsel may have reasonably
requested.
 
4.2.  Each Credit Extension. The Lenders shall not be (except as otherwise set
forth in Section 2.5.4 with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) required to make any Credit Extension unless on the
applicable Credit Extension Date:
 
(i)  There exists no Default or Unmatured Default.
 

32

--------------------------------------------------------------------------------





 
(ii)  The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.
 
(iii)  All legal matters incident to the making of such Credit Extension shall
be satisfactory to the Lenders and their counsel.
 
Each Borrowing Notice, Swing Line Borrowing Notice or request for issuance of a
Facility LC, as the case may be, with respect to each such Credit Extension
shall constitute a representation and warranty by Borrower that the conditions
contained in Sections 4.2(i) and (ii) have been satisfied. Any Lender may
require a duly completed compliance certificate in substantially the form of
Exhibit B as a condition to making an a Credit Extension.
 
ARTICLE V  
 
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to the Lenders that:
 
5.1.  Existence and Standing. Each of Borrower, Parent and their respective
Subsidiaries is a corporation, partnership (in the case of Subsidiaries only) or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.
 
5.2.  Authorization and Validity. Borrower has the power and authority and legal
right to execute and deliver the Loan Documents to which it is a party and to
perform its obligations thereunder. The execution and delivery by Borrower of
the Loan Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents to which Borrower is a party constitute legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
 
5.3.  No Conflict; Government Consent. Neither the execution and delivery by
Borrower of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on Borrower or any of its Subsidiaries or
(ii) Borrower’s or any Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any indenture, instrument or agreement to
which Borrower or any of its Subsidiaries is a party or is subject, or by which
it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in, or require, the creation or imposition of any Lien in,
of or on the Property of Borrower or a Subsidiary pursuant to the terms of any
such indenture, instrument or agreement. No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by Borrower or any of its Subsidiaries, is required to be
obtained by Borrower or any of its Subsidiaries in connection with the execution
and delivery of the Loan Documents, the borrowings under this Agreement, the
payment and performance by Borrower of the Obligations or the legality,
validity, binding effect or enforceability of any of the Loan Documents.
 

33

--------------------------------------------------------------------------------





 
5.4.  Financial Statements. The June 30, 2006 consolidated financial statements
of Parent, Borrower and their respective Subsidiaries heretofore delivered to
the Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of Parent, Borrower
and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended. 
 
5.5.  Material Adverse Change. Since June 30, 2006, there has been no change in
the business, Property, prospects, condition (financial or otherwise) or results
of operations of Parent, Borrower and their respective Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.
 
5.6.  Taxes. Parent, Borrower and their respective Subsidiaries have filed all
United States federal tax returns and all other tax returns which are required
to be filed and have paid all taxes due pursuant to said returns or pursuant to
any assessment received by Parent, Borrower or any of their respective
Subsidiaries, except such taxes, if any, as are being contested in good faith
and as to which adequate reserves have been provided in accordance with
Agreement Accounting Principles. The United States income tax returns of Parent,
Borrower and their respective Subsidiaries have been filed with the Internal
Revenue Service through the fiscal year ended December 31, 2004. No tax liens
have been filed and no claims are being asserted with respect to any such taxes.
The charges, accruals and reserves on the books of Parent, Borrower and their
respective Subsidiaries in respect of any taxes or other governmental charges
are adequate. If any of the Subsidiaries of Borrower is a limited liability
company, each such limited liability company qualifies for partnership tax
treatment under United States federal tax law.
 
5.7.  Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting Borrower
or any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions. Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect, Borrower has no material contingent obligations not
provided for or disclosed in the financial statements referred to in Section
5.4.
 
5.8.  Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
Parent and Borrower as of the date of this Agreement, setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned by Parent, Borrower or other
Subsidiaries. All of the issued and outstanding shares of capital stock or other
ownership interests of such Subsidiaries have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non-assessable.
 
5.9.  ERISA. The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $1,000,000. Neither Borrower nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $1,000,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither Borrower nor any other member of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.
 
5.10.  Accuracy of Information. No information, exhibit or report furnished by
Borrower or any of its Subsidiaries to the Agent or to any Lender in connection
with the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading.
 

34

--------------------------------------------------------------------------------





 
5.11.  Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of Parent, Borrower and their respective
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.
 
5.12.  Material Agreements. Neither Parent, Borrower nor any of their respective
Subsidiaries is a party to any agreement or instrument or subject to any charter
or other corporate restriction which could reasonably be expected to have a
Material Adverse Effect. Neither Parent, Borrower nor any of their respective
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in (i) any agreement to
which it is a party, which default could reasonably be expected to have a
Material Adverse Effect or (ii) any agreement or instrument evidencing or
governing Indebtedness in excess of $1,000,000.
 
5.13.  Compliance With Laws. Parent, Borrower and their respective Subsidiaries
have complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.
 
5.14.  Ownership of Properties. Except as set forth on Schedule 2, on the date
of this Agreement, Borrower and its Subsidiaries will have good title, free of
all Liens other than those permitted by Section 6.15, to all of the Property and
assets reflected in Borrower’s most recent consolidated financial statements
provided to the Agent as owned by Borrower and its Subsidiaries.
 
5.15.  Plan Assets; Prohibited Transactions. Neither Parent nor Borrower is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code, and “benefit plan
investors” (as defined in 29 C.F.R. § 2510.3-101(f)) do not own 25% or more of
the value of any class of equity interests in Borrower.
 
5.16.  Environmental Matters. In the ordinary course of its business, the
officers of Borrower consider the effect of Environmental Laws on the business
of Borrower and its Subsidiaries, in the course of which they identify and
evaluate potential risks and liabilities accruing to Borrower due to
Environmental Laws. On the basis of this consideration, Borrower has concluded
that Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
 
5.17.  Investment Company Act. Neither Borrower, Parent nor any of their
respective Subsidiaries is an “investment company” or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
 
5.18.  Public Utility Holding Company Act. Neither Borrower nor any Subsidiary
is a “holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
 

35

--------------------------------------------------------------------------------





 
5.19.  Reportable Transaction. Borrower does not intend to treat the Advances
and related transactions as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4). In the event Borrower determines to
take any action inconsistent with such intention, it will promptly notify the
Agent thereof.
 
5.20.  Subordinated Indebtedness. The Obligations constitute senior indebtedness
which is entitled to the benefits of the subordination provisions of all
outstanding Subordinated Indebtedness.
 
5.21.  Insurance. The certificate signed by the President or Chief Financial
Officer of Borrower, that attests to the existence and adequacy of, and
summarizes, the property and casualty insurance program carried by Borrower with
respect to itself and its Subsidiaries and that has been furnished by Borrower
to the Agent and the Lenders, is complete and accurate. This summary includes
the insurer’s or insurers’ name(s), policy number(s), expiration date(s),
amount(s) of coverage, type(s) of coverage, exclusion(s), and deductibles. This
summary also includes similar information, and describes any reserves, relating
to any self-insurance program that is in effect.
 
5.22.  Solvency. (i) Immediately after the consummation of the transactions to
occur on the date hereof and immediately following the making of each Loan, if
any, made on the date hereof and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of Borrower and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
Property of Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
Borrower and its Subsidiaries on a consolidated basis on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) Borrower and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) Borrower and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted after the date hereof.
 
(ii) Borrower does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.
 
ARTICLE VI  
 
 
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
6.1.  Financial Reporting. Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:
 
(i)  Within 90 days after the close of each of its fiscal years, an unqualified
audit report certified by independent certified public accountants acceptable to
the Lenders, prepared in accordance with Agreement
 

36

--------------------------------------------------------------------------------



Accounting Principles on a consolidated basis for itself and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
and reconciliation of surplus statements, and a statement of cash flows,
accompanied by (a) any management letter prepared by said accountants, and (b)
as soon as possible but in no event later than April 30 of each calendar year,
effective as of September 30 of the prior calendar year, a self-prepared report,
which has been reviewed by Ernst & Young, or such other independent certified
public accounting firm acceptable to Agent confirming that the in force
insurance numbers in the year end Borrowing Base compliance certificate have
been reviewed with any discrepancies noted.
 
(ii)  Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
profit and loss and reconciliation of surplus statements and a statement of cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by its chief financial officer.
 
(iii)  Together with the financial statements required under Sections 6.1(i) and
(ii), a compliance certificate in substantially the form of Exhibit B signed by
an Authorized Officer of Borrower showing the calculations necessary to
determine compliance with this Agreement, showing the calculation of the
Borrowing Base and stating that no Default or Unmatured Default exists, or if
any Default or Unmatured Default exists, stating the nature and status thereof.
 
(iv)  As soon as possible and in any event within 10 days after Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by an Authorized Officer of Borrower, describing said Reportable Event
and the action which Borrower proposes to take with respect thereto.
 
(v)  As soon as possible and in any event within 10 days after receipt by
Borrower, a copy of (a) any notice or claim to the effect that Borrower or any
of its Subsidiaries is or may be liable to any Person as a result of the release
by Borrower, any of its Subsidiaries, or any other Person of any toxic or
hazardous waste or substance into the environment, and (b) any notice alleging
any violation of any federal, state or local environmental, health or safety law
or regulation by Borrower or any of its Subsidiaries, which, in either case,
could reasonably be expected to have a Material Adverse Effect.
 
(vi)  Promptly upon the furnishing thereof to the shareholders of Borrower,
copies of all financial statements, reports and proxy statements so furnished.
 
(vii)  Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which Borrower or any of
its Subsidiaries files with the Securities and Exchange Commission.
 
(viii)  Such other information (including non-financial information) as the
Agent or any Lender may from time to time reasonably request.
 
If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed with a government body
on an earlier date, then the information required hereunder shall be furnished
to the Lenders at such earlier date.
 

37

--------------------------------------------------------------------------------





 
6.2.  Use of Proceeds. Borrower will, and will cause Parent and each Subsidiary
to, use the proceeds of the Credit Extensions for the purposes set forth in
Section 2.1. Borrower will not, nor will it permit Parent or any Subsidiary to,
use any of the proceeds of the Advances to purchase or carry any “margin stock”
(as defined in Regulation U). 
 
6.3.  Notice of Default. Borrower will, and will cause Parent and each
Subsidiary to, give prompt notice in writing to the Lenders of the occurrence of
any Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.
 
6.4.  Conduct of Business. Borrower will, and will cause Parent and each
Subsidiary to, carry on and conduct its business in a substantially similar
manner and in substantially similar fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.
 
6.5.  Taxes. Borrower will, and will cause Parent and each Subsidiary to, timely
file complete and correct United States federal and applicable foreign, state
and local tax returns required by law and pay when due all taxes, assessments
and governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles. At any time that Borrower or Parent or any
of their respective Subsidiaries is organized as a limited liability company,
each such limited liability company will qualify for partnership tax treatment
under United States federal tax law.
 
6.6.  Insurance. Borrower will, and will cause Parent and each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and Borrower will furnish to any Lender upon request
full information as to the insurance carried.
 
6.7.  Compliance with Laws. Borrower will, and will cause Parent and each
Subsidiary to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, all Environmental Laws.
 
6.8.  Maintenance of Properties. Borrower will, and will cause Parent and each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.
 
6.9.  Inspection. Borrower will, and will cause Parent and each Subsidiary to,
permit the Agent and the Lenders, by their respective representatives and
agents, with reasonable notice, to inspect any of the Property, books and
financial records of Borrower, Parent and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of Borrower, Parent
and each Subsidiary, and to discuss the affairs, finances and accounts of
Borrower, Parent and each Subsidiary with, and to be advised as to the same by,
their respective officers at such reasonable times and intervals as the Agent or
any Lender may designate.
 
6.10.  Dividends. Borrower will not, nor will it permit any Parent or any
Subsidiary to, declare or pay any dividends or make any distributions on its
capital stock (other than dividends payable in its own capital stock) or redeem,
repurchase or
 

38

--------------------------------------------------------------------------------



otherwise acquire or retire any of its capital stock at any time outstanding,
except that (a) any Subsidiary may declare and pay dividends or make
distributions to Borrower or to a Wholly-Owned Subsidiary of Parent or Borrower,
(b) prior to the occurrence of a Default or Unmatured Default, Borrower or
Parent may purchase, repurchase or retire (as applicable) capital stock of
Parent pursuant to its Employee Stock Purchase Plan, (c) prior to the occurrence
of a Default or Unmatured Default, Borrower or Parent may declare and pay cash
dividends so long as immediately following such dividend, Borrower will continue
to be in compliance with the financial covenants set forth in Section 6.22
hereof, and (d) prior to the occurrence of a Default or Unmatured Default,
Borrower or Parent may purchase or retire capital stock in Parent so long as the
aggregate amount repurchased or retired since the date of this Agreement is less
than $5,000,000 (the dividends permitted by clause (c) are referred to as the
“Permitted Distributions”).
 
6.11.  Indebtedness. Borrower will not, nor will it permit Parent or any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except the
following (collectively, the “Permitted Indebtedness”):
 
(i)  The Loans and the Reimbursement Obligations.
 
(ii)  Indebtedness existing on the date hereof and described in Schedule 2.
 
(iii)  Indebtedness arising under Rate Management Transactions related to the
Loans having a Net Mark-to-Market Exposure not exceeding $5,000,000.
 
(iv)  Permitted Acquisition Indebtedness.
 
(v)  Permitted Purchase Money Obligations.
 
(vi)  Indebtedness described in Schedule 6.11.
 
(vii)  Other unsecured Indebtedness in an amount not to exceed $1,000,000 in the
aggregate.
 
6.12.  Merger. Borrower will not, nor will it permit Parent or any Subsidiary
to, merge or consolidate with or into any other Person, except that a Subsidiary
may merge into Borrower or a Wholly-Owned Subsidiary.
 
6.13.  Sale of Assets. Borrower will not, nor will it permit Parent or any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:
 
(i)  Sales of inventory in the ordinary course of business.
 
(ii)  Leases, sales or other dispositions of its Property that, together with
all other Property of Borrower, Parent and their respective Subsidiaries
previously leased, sold or disposed of (other than inventory in the ordinary
course of business) as permitted by this Section during the twelve-month period
ending with the month in which any such lease, sale or other disposition occurs,
do not constitute a Substantial Portion of the Property of Borrower and its
Subsidiaries.
 
The Lenders acknowledge that Borrower is obligated to pay a percentage of the
Renewals (as defined in the Collateral Documents) to the producers of such
Renewals pursuant to Principal Office Agreements (or similar oral arrangements)
between Borrower and such producers.
 

39

--------------------------------------------------------------------------------





 
6.14.  Investments and Acquisitions. (a) Borrower will not, nor will it permit
Parent or any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:
 
(i)  Cash Equivalent Investments.
 
(ii)  Existing Investments in Subsidiaries and other Investments in existence on
the date hereof and described in Schedule 1.
 
(iii)  Other than during the existence of a Default, Permitted Acquisitions
(where any Subsidiary thereby created or acquired becomes a Guarantor by signing
a joinder to the Guaranty and signs a joinder to the Collateral Documents as
more particularly described in subsection (v) below).
 
(iv)  Permitted Employee and Producer Loans.
 
(v)  Other than during the existence of a Default, Investments in any newly
created or acquired Subsidiary so long as such Subsidiary (i) becomes a
Guarantor by signing a joinder to the Guaranty and (ii) signs a joinder to the
Collateral Documents, in each instance within ten days after it becomes active
(i.e. not “inactive”). Borrower may establish or create Subsidiaries which are
“inactive” (as hereinafter defined) when established or created without the
necessity of complying with the foregoing requirements so long as such
Subsidiaries remain “inactive”; provided that, as soon as practicable after, but
in no event later than ten days after, each such Subsidiary so established or
created ceases to be “inactive”, Borrower shall (i) cause such Subsidiary to
Guaranty the Loans, (ii) cause such Subsidiary to join the Collateral Documents
as a grantor and pledgor thereunder, and (iii) amend the Collateral Documents to
reflect the pledge by Borrower, Parent or the appropriate Subsidiary of all of
the ownership interests in such new Subsidiary. As used herein, an “inactive”
Subsidiary shall mean any Subsidiary which has no assets or liabilities, other
than as nominally required under applicable law in order for such Subsidiary to
be established or created. “Inactive” Subsidiaries may include, without
limitation, Subsidiaries formed to reserve a certain corporate or trade name in
anticipation of business being done under that name and those formed in
anticipation of an Acquisition which is pending.
 
(vi)  Other Investments in an amount not to exceed $5,000,000 in the aggregate.
 
(b) Borrower will not, nor will it permit Parent or any Subsidiary to, make or
suffer to exist any Permitted Acquisition if the total consideration for such
Acquisition, plus the total consideration for all Acquisitions consummated
during the 12 month period preceding the effective date of such Permitted
Acquisition is greater than $25,000,000 without the prior written consent of
Required Lenders.
 
6.15.  Liens. (a) Borrower will not, nor will it permit Parent or any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of
Borrower, Parent or any of their respective Subsidiaries, except:
 
(i)  Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and
 

40

--------------------------------------------------------------------------------



by appropriate proceedings and for which adequate reserves in accordance with
Agreement Accounting Principles shall have been set aside on its books.
 
(ii)  Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.
 
(iii)  Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
 
(iv)  Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of Borrower or its Subsidiaries.
 
(v)  Liens existing on the date hereof and described in Schedule 2.
 
(vi)  Liens in favor of the Agent, for the benefit of the Lenders, granted
pursuant to any Collateral Document.
 
(vii)  Liens securing Permitted Purchase Money Obligations.
 
(b) Borrower shall not, and Borrower shall not permit Parent or any Subsidiary
of Parent or Borrower to, enter into any agreement (excluding this Agreement or
any other Loan Documents) prohibiting the creation or assumption of any Lien
upon any property, revenues, or assets of such Person, whether now owned or
hereafter acquired.
 
6.16.  Affiliates. Borrower will not, and will not permit Parent or any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to Borrower or
such Subsidiary than Borrower or such Subsidiary would obtain in a comparable
arms-length transaction.
 
6.17.  Subordinated Indebtedness. Borrower will not, and will not permit any
Subsidiary to, make any amendment or modification to the indenture, note or
other agreement evidencing or governing any Subordinated Indebtedness, or
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness.
 
6.18.  Sale of Accounts. Borrower will not, nor will it permit any Subsidiary
to, sell or otherwise dispose of any notes receivable or accounts receivable,
with or without recourse.
 
6.19.  Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities.
Borrower will not, nor will it permit Parent or any Subsidiary to, enter into or
suffer to exist any (i) Sale and Leaseback Transaction, other than Permitted
Indebtedness, or (ii) any other transaction pursuant to which it incurs or has
incurred Off-Balance Sheet Liabilities, except for (a) Rate Management
Obligations permitted to be incurred under the terms of Section and (b)
Permitted Indebtedness.
 

41

--------------------------------------------------------------------------------





 
6.20.  Contingent Obligations. Borrower will not, nor will it permit Parent or
any Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, and (ii) for the Reimbursement
Obligations.
 
6.21.  Letters of Credit. Borrower will not, nor will it permit any Subsidiary
to, apply for or become liable upon or in respect of any Letter of Credit other
than Facility LCs.
 
6.22.  Financial Covenants.
 
6.22.1  Fixed Charge Coverage Ratio. Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters for the then
most-recently ended four fiscal quarters, of (i) Consolidated EBITDA, minus
Consolidated Capital Expenditures, minus taxes paid during such period, minus
Earn Out Payments made during such period, minus Permitted Distributions made
during such period to (ii) Consolidated Interest Expense, plus Consolidated
Rentals, plus required payments of principal Indebtedness (including Capitalized
Lease Obligations), plus, without duplication of the foregoing, the Hypothetical
Amortization, plus expense for taxes paid or accrued, all calculated for
Borrower and its Subsidiaries on a consolidated basis, to be less than 1.15 to
1.0., through and including December 31, 2007, 1.20 to 1.0 from January 1, 2008,
through and including December 31, 2008 and 1.25 to 1.0 thereafter.
 
6.22.2  Leverage Ratio. Borrower will not permit the Leverage Ratio, determined
as of the end of each of its fiscal quarters, for the then most-recently ended
four fiscal quarters to be greater than 3.00 to 1.0.
 
6.22.3  Minimum Net Worth. Borrower will at all times maintain Consolidated Net
Worth of not less than the sum of (i) $210,000,000, plus (ii) 75% of
Consolidated Net Income earned in each fiscal quarter beginning with the quarter
ending December 31, 2005 (without deduction for losses), plus (iii) 100% of the
net cash proceeds of any offering of equity securities after the date of this
Agreement (whether public or private), plus (iv) 100% of the shareholder equity
of any entity acquired by Borrower, Parent or any of their respective
Subsidiaries, minus (v) the amount (not to exceed, in the aggregate, $5,000,000)
determined by Borrower in accordance with generally accepted accounting
principles and approved by Agent, in its reasonable discretion, of impaired
goodwill, including expensed options.
 
6.23.  Investment Company. The Borrower will cause any Subsidiary of Borrower or
Parent which is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended (15 U.S.C.A. § 80a, et seq.) (the “Investment Company Act”) or which
is otherwise subject to the Investment Company Act to be in compliance with the
Investment Company Act, including, without limitation, 15 U.S.C.A. §
80a-18(f)(1).
 
ARTICLE VII  
 
 
DEFAULTS
 
7.1.  Defaults. The occurrence of any one or more of the following events shall
constitute a Default:
 

42

--------------------------------------------------------------------------------





 
(a)  Any representation or warranty made or deemed made by or on behalf of
Borrower or any of its Subsidiaries to the Lenders or the Agent under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.
 
(b)  Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within five days after the same
becomes due.
 
(c)  The breach by Borrower of any of the terms or provisions of Article VI,
Section 6.2, 6.10, 6.11, 6.12, 6.13, 6.14, 6.22, or 6.23.
 
(d)  The breach by Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
this Agreement which is not remedied within five days after written notice from
the Agent or any Lender; provided, that if such breach can be cured and Borrower
begins and is diligently pursuing a cure thereof prior to the expiration of the
ten day cure period above provided, then Borrower shall not be in default
hereunder if Borrower cures such failure within thirty days after the above
provided written notice of such breach.
 
(e)  Failure of Borrower or any of its Subsidiaries or any Guarantor to pay when
due any Material Indebtedness; or the default by Borrower or any of its
Subsidiaries or any Guarantor in the performance (beyond the applicable grace
period with respect thereto, if any) of any term, provision or condition
contained in any Material Indebtedness Agreement, or any other event shall occur
or condition exist, the effect of which default, event or condition is to cause,
or to permit the holder(s) of such Material Indebtedness or the lender(s) under
any Material Indebtedness Agreement to cause, such Material Indebtedness to
become due prior to its stated maturity or any commitment to lend under any
Material Indebtedness Agreement to be terminated prior to its stated expiration
date; or any Material Indebtedness of Borrower or any of its Subsidiaries or any
Guarantor shall be declared to be due and payable or required to be prepaid or
repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or Borrower or any of its Subsidiaries or any Guarantor shall
not pay, or admit in writing its inability to pay, its debts generally as they
become due.
 
(f)  Borrower or any of its Subsidiaries or any Guarantor shall (i) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.1(f) or (vi)
fail to contest in good faith any appointment or proceeding described in Section
7.1(g).
 

43

--------------------------------------------------------------------------------





 
(g)  Without the application, approval or consent of Borrower or any of its
Subsidiaries, or any Guarantor, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for Borrower or any of its Subsidiaries or
any Guarantor or any Substantial Portion of its Property, or a proceeding
described in Section 7.1(f)(iv) shall be instituted against Borrower or any of
its Subsidiaries or any Guarantor and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 60 consecutive
days.
 
(h)  Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of Borrower and its Subsidiaries or any Guarantor which, when taken
together with all other Property of Borrower and its Subsidiaries or any
Guarantor so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such action
occurs, constitutes a Substantial Portion.
 
(i)  Borrower, Parent or any of their Subsidiaries shall fail within 30 days to
pay, bond or otherwise discharge one or more (i) final judgments or orders for
the payment of money in excess of $1,000,000 (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.
 
(j)  The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate $1,000,000 or any Reportable Event shall occur in connection with any
Plan.
 
(k)  Nonpayment by Borrower, Parent or any Subsidiary of any Rate Management
Obligation when due or the breach by Borrower or any Subsidiary of any term,
provision or condition contained in any Rate Management Transaction or any
transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Lender or Affiliate of a Lender is a party
thereto.
 
(l)  Any Change in Control shall occur.
 
(m)  Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by Borrower or any
other member of the Controlled Group as withdrawal liability (determined as of
the date of such notification), exceeds $1,000,000 or requires payments
exceeding $250,000 per annum.
 
(n)  Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of Borrower and the other members of the Controlled Group (taken
as a whole) to all Multiemployer Plans which are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the respective plan years of each such Multiemployer
Plan immediately preceding the plan year in which the reorganization or
termination occurs by an amount exceeding $1,000,000.
 

44

--------------------------------------------------------------------------------





 
(o)  Borrower, Parent or any of their Subsidiaries shall (i) be the subject of
any proceeding or investigation pertaining to the release by Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), could reasonably be
expected to have a Material Adverse Effect.
 
(p)  The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.
 
(q)  Any Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Guaranty, or any Guarantor shall fail to comply with any of the terms or
provisions of any Guaranty to which it is a party, or any Guarantor shall deny
that it has any further liability under any Guaranty to which it is a party, or
shall give notice to such effect.
 
(r)  Any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or Borrower shall fail to comply
with any of the terms or provisions of any Collateral Document.
 
(s)  The representations and warranties set forth in Section 5.15 (Plan Assets;
Prohibited Transactions) shall at any time not be true and correct.
 
(t)  Borrower, Parent or any Subsidiary shall fail to pay when due (i) any
Operating Lease Obligation, obligation under a Sale and Leaseback Transaction or
Contingent Obligation where the total amount of such Operating Lease Obligation,
Sale and Leaseback Transaction or Contingent Obligation is in excess of
$1,000,000, or (ii) any obligation with respect to a Letter of Credit.
 
ARTICLE VIII  
 
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1.  Acceleration; Facility LC Collateral Account. (i) If any Default described
in Section 7.1(f) or (g) occurs with respect to Borrower, the obligations of the
Lenders to make Loans hereunder and the obligation and power of the LC Issuer to
issue Facility LCs shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Agent, the LC Issuer or any Lender and Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Agent an amount in immediately available funds, which funds shall be held in
the Facility LC Collateral Account, equal to the difference of (x) the amount of
LC Obligations at such time, less (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”). If any other Default occurs, the
Required Lenders (or the Agent with the consent of the Required Lenders) may (a)
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation and power of the LC Issuer to issue Facility LCs, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which Borrower hereby expressly waives, and (b) upon
notice to Borrower and in addition to the continuing right to demand payment of
all amounts payable under this Agreement, make demand on Borrower to pay, and
Borrower will, forthwith upon such demand and without any further notice or act,
pay to the Agent the Collateral Shortfall Amount, which funds shall be deposited
in the Facility LC Collateral Account.
 

45

--------------------------------------------------------------------------------





 
(ii) If at any time while any Default is continuing, the Agent determines that
the Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on Borrower to pay, and Borrower will, forthwith upon such demand
and without any further notice or act, pay to the Agent the Collateral Shortfall
Amount, which funds shall be deposited in the Facility LC Collateral Account.
 
(iii) The Agent may at any time or from time to time after funds are deposited
in the Facility LC Collateral Account, apply such funds to the payment of the
Obligations and any other amounts as shall from time to time have become due and
payable by Borrower to the Lenders or the LC Issuer under the Loan Documents.
 
(iv) At any time while any Default is continuing, neither Borrower nor any
Person claiming on behalf of or through Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to Borrower or paid to
whomever may be legally entitled thereto at such time.
 
(v) If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuer to issue Facility LCs hereunder as a result of any
Default (other than any Default as described in Section 7.1(f) or (g) with
respect to Borrower) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Agent shall, by notice to Borrower,
rescind and annul such acceleration and/or termination.
 
8.2.  Amendments. Subject to the provisions of this Section 8.2, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
Borrower may enter into agreements supplemental hereto for the purpose of adding
or modifying any provisions to the Loan Documents or changing in any manner the
rights of the Lenders or Borrower hereunder or waiving any Default hereunder;
provided, however, that no such supplemental agreement shall, without the
consent of all of the Lenders:
 
(i)  Extend the final maturity of any Loan, or extend the expiry date of any
Facility LC to a date after the Facility Termination Date or postpone any
regularly scheduled payment of principal of any Loan or forgive all or any
portion of the principal amount thereof or any Reimbursement Obligation related
thereto, or reduce the rate or extend the time of payment of interest or fees
thereon or Reimbursement Obligations related thereto.
 
(ii)  Reduce the percentage specified in the definition of Required Lenders.
 
(iii)  Extend the Facility Termination Date, the Revolving Termination Date, or
reduce the amount or extend the payment date for, the mandatory payments
required under Section 2.2, or increase the amount of the Aggregate Commitment ,
the Commitment of any Lender hereunder or the commitment to issue Facility LCs,
or permit Borrower to assign its rights under this Agreement.
 

46

--------------------------------------------------------------------------------





 
(iv)  Amend this Section 8.2.
 
(v)  Release any guarantor of any Advance or, except as provided in the
Collateral Documents, in one transaction or series of transactions, release all
or a Substantial Portion of the Collateral.
 
No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. No Amendment of any provision of this Agreement
relating to the Swing Line Lender or any Swing Line Loans shall be effective
without the written consent of the Swing Line Lender. The Agent may waive
payment of the fee required under Section 12.3.3 without obtaining the consent
of any other party to this Agreement.
 
8.3.  Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or the inability of Borrower to satisfy the conditions precedent to such Credit
Extension shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 8.2,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent, the LC Issuer and the Lenders until the
Obligations have been paid in full.
 
ARTICLE IX  
 
 
GENERAL PROVISIONS
 
9.1.  Survival of Representations. All representations and warranties of
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
 
9.2.  Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
 
9.3.  Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
9.4.  Entire Agreement. The Loan Documents embody the entire agreement and
understanding among Borrower, the Agent, the LC Issuer and the Lenders and
supersede all prior agreements and understandings among Borrower, the Agent, the
LC Issuer and the Lenders relating to the subject matter thereof other than the
fee letter described in Section 10.13, which shall survive and remain in full
force and effect during the term of this Agreement.
 
9.5.  Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
 

47

--------------------------------------------------------------------------------





 
9.6.  Expenses; Indemnification. (i) BORROWER SHALL REIMBURSE THE AGENT AND
ARRANGER FOR ANY COSTS, INTERNAL CHARGES AND OUT-OF-POCKET EXPENSES (INCLUDING
ATTORNEYS’ FEES AND TIME CHARGES OF ATTORNEYS FOR AGENT, WHICH ATTORNEYS MAY BE
EMPLOYEES OF THE AGENT) PAID OR INCURRED BY AGENT OR ARRANGER IN CONNECTION WITH
THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY, SYNDICATION, REVIEW,
AMENDMENT, MODIFICATION, AND ADMINISTRATION OF THE LOAN DOCUMENTS. BORROWER ALSO
AGREES TO REIMBURSE AGENT, ARRANGER, LC ISSUER AND THE LENDERS FOR ANY COSTS,
INTERNAL CHARGES AND OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEYS’ FEES AND TIME
CHARGES OF ATTORNEYS FOR AGENT, ARRANGER, LC ISSUER AND THE LENDERS, WHICH
ATTORNEYS MAY BE EMPLOYEES OF AGENT, ARRANGER, LC ISSUER OR THE LENDERS) PAID OR
INCURRED BY AGENT, ARRANGER, LC ISSUER OR ANY LENDER IN CONNECTION WITH THE
COLLECTION AND ENFORCEMENT OF THE LOAN DOCUMENTS. EXPENSES BEING REIMBURSED BY
BORROWER UNDER THIS SECTION INCLUDE, WITHOUT LIMITATION, COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE REPORTS DESCRIBED IN THE FOLLOWING SENTENCE.
BORROWER ACKNOWLEDGES THAT FROM TIME TO TIME AGENT MAY PREPARE AND MAY
DISTRIBUTE TO THE LENDERS (BUT SHALL HAVE NO OBLIGATION OR DUTY TO PREPARE OR TO
DISTRIBUTE TO THE LENDERS) CERTAIN AUDIT REPORTS (THE “REPORTS”) PERTAINING TO
BORROWER’S ASSETS FOR INTERNAL USE BY AGENT FROM INFORMATION FURNISHED TO IT BY
OR ON BEHALF OF BORROWER, AFTER AGENT HAS EXERCISED ITS RIGHTS OF INSPECTION
PURSUANT TO THIS AGREEMENT.
 
(ii) BORROWER HEREBY FURTHER AGREES TO INDEMNIFY AGENT, ARRANGER, LC ISSUER AND
EACH LENDER, ITS DIRECTORS, OFFICERS AND EMPLOYEES AGAINST ALL LOSSES, CLAIMS,
DAMAGES, PENALTIES, JUDGMENTS, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION THEREFOR WHETHER OR NOT
AGENT, ARRANGER, LC ISSUER OR ANY LENDER IS A PARTY THERETO) WHICH ANY OF THEM
MAY PAY OR INCUR ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE DIRECT OR INDIRECT
APPLICATION OR PROPOSED APPLICATION OF THE PROCEEDS OF ANY CREDIT EXTENSION
HEREUNDER EXCEPT TO THE EXTENT THAT THEY ARE DETERMINED IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY SEEKING
INDEMNIFICATION. THE OBLIGATIONS OF BORROWER UNDER THIS SECTION 9.6 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.
 
9.7.  Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.
 
9.8.  Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles,
except that any calculation or determination which is to be made on a
consolidated basis shall be made for Borrower and all its Subsidiaries,
including those Subsidiaries, if any, which are unconsolidated on Borrower’s
audited financial statements.
 

48

--------------------------------------------------------------------------------





 
9.9.  Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
9.10.  Nonliability of Lenders. The relationship between Borrower on the one
hand and the Lenders, the LC Issuer and the Agent on the other hand shall be
solely that of borrower and lender. Neither the Agent, the Arranger, the LC
Issuer nor any Lender shall have any fiduciary responsibilities to Borrower.
Neither the Agent, the Arranger, the LC Issuer nor any Lender undertakes any
responsibility to Borrower to review or inform Borrower of any matter in
connection with any phase of Borrower’s business or operations. Borrower agrees
that neither the Agent, the Arranger, the LC Issuer nor any Lender shall have
liability to Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Agent, the Arranger, the LC Issuer nor any Lender shall have any liability with
respect to, and Borrower hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by Borrower in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby.
 
9.11.  Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from Borrower pursuant to this Agreement in confidence,
except for disclosure (i) to its Affiliates and to other Lenders and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender is a party, (vi) to such Lender’s direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, (vii)
permitted by Section 12.4 and (viii) to rating agencies if requested or required
by such agencies in connection with a rating relating to the Advances hereunder.
Notwithstanding anything herein to the contrary, confidential information shall
not include, and each Lender (and each employee, representative or other agent
of any Lender) may disclose to any and all Persons, without limitation of any
kind, the “tax treatment” and “tax structure” (in each case, within the meaning
of Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to such Lender relating to such tax treatment or tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning such tax treatment or tax structure
of the transactions contemplated hereby as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to such tax treatment or tax structure.
 
9.12.  Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.
 
9.13.  Disclosure. Borrower and each Lender hereby (i) acknowledge and agree
that (a) one or more Affiliates of JPMorgan are or may become direct or indirect
equity investors in Borrower or Parent, (b) JPMorgan is or may become a lender
to, and agent bank for, Borrower or Parent, and (c) JPMorgan and/or its
Affiliates from time to time may hold other investments in, make other loans to
or have other relationships with Borrower or Parent, and (ii) waive any
liability of JPMorgan or such Affiliate to Borrower or any Lender, respectively,
arising out of or resulting from such investments, loans or relationships other
than liabilities arising out of the gross negligence or willful misconduct of
JPMorgan or its Affiliates.
 

49

--------------------------------------------------------------------------------





 
ARTICLE X  
 
 
THE AGENT
 
10.1.  Appointment; Nature of Relationship. JPMorgan Chase Bank, NA is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Agent”) hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
X. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the Illinois Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.
 
10.2.  Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.
 
10.3.  General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to Borrower, the Lenders or any Lender for
any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.
 
10.4.  No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of Borrower or any guarantor
of any of the Obligations or of any of Borrower’s or any such guarantor’s
respective Subsidiaries. The Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by Borrower to the Agent at
such time, but is voluntarily furnished by Borrower to the Agent (either in its
capacity as Agent or in its individual capacity).
 

50

--------------------------------------------------------------------------------





 
10.5.  Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (unless the consent of more than the Required Lenders is required
pursuant to Section 8.2, in which case the Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Lenders
required by such Section), and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document unless it shall first be indemnified to its satisfaction by the Lenders
pro rata against any and all liability, cost and expense that it may incur by
reason of taking or continuing to take any such action.
 
10.6.  Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.
 
10.7.  Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.
 
10.8.  Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Commitments
(or, if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (i) for any amounts not reimbursed by
Borrower for which the Agent is entitled to reimbursement by Borrower under the
Loan Documents, (ii) for any other expenses incurred by the Agent on behalf of
the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent and (ii) any indemnification required pursuant to Section 3.5(vii)
shall, notwithstanding the provisions of this Section 10.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.
 

51

--------------------------------------------------------------------------------





 
10.9.  Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.
 
10.10.  Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not the Agent, and the term “Lender” or “Lenders” shall, at
any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity. The Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with Borrower or any of its Subsidiaries
in which Borrower or such Subsidiary is not restricted hereby from engaging with
any other Person. The Agent, in its individual capacity, is not obligated to
remain a Lender.
 
10.11.  Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender also acknowledges that it will, independently and without reliance
upon the Agent, the Arranger or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.
 
10.12.  Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of Borrower and the Lenders, a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Agent’s giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of Borrower and the Lenders, a successor
Agent. Notwithstanding the previous sentence, the Agent may at any time without
the consent of Borrower or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Agent hereunder. If the Agent has resigned or
been removed and no successor Agent has been appointed, the Lenders may perform
all the duties of the Agent hereunder and Borrower shall make all payments in
respect of the Obligations to the applicable Lender and for all other purposes
shall deal directly with the Lenders. No successor Agent shall be deemed to be
appointed hereunder until such successor Agent has accepted the appointment. Any
such successor Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Agent. Upon the effectiveness of the resignation or
removal of the Agent, the resigning or removed Agent shall be discharged from
its duties and obligations hereunder and under the Loan Documents. After the
effectiveness of the resignation or removal of an Agent, the provisions of this
Article X shall continue in effect for the benefit of such Agent in respect of
any actions taken or omitted to be taken by it while it was acting as the Agent
hereunder and under the other Loan Documents. In the event that there is a
successor to the Agent by merger, or the Agent assigns its duties and
obligations to an Affiliate pursuant to this Section 10.12, then the term “Prime
Rate” as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Agent.
 

52

--------------------------------------------------------------------------------





 
10.13.  Agent and Arranger Fees. Borrower agrees to pay to the Agent and the
Arranger, for their respective accounts, the fees agreed to by Borrower, the
Agent and the Arranger pursuant to that certain letter agreement dated of even
date herewith, or as otherwise agreed from time to time. 
 
10.14.  Delegation to Affiliates. Borrower and the Lenders agree that the Agent
may delegate any of its duties under this Agreement to any of its Affiliates.
Any such Affiliate (and such Affiliate’s directors, officers, agents and
employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.
 
10.15.  Execution of Collateral Documents. The Lenders hereby empower and
authorize the Agent to execute and deliver to Borrower on their behalf the
Collateral Documents and all related financing statements and any financing
statements, agreements, documents or instruments as shall be necessary or
appropriate to effect the purposes of the Collateral Documents.
 
10.16.  Collateral Releases. The Lenders hereby empower and authorize the Agent
to execute and deliver to Borrower on their behalf any agreements, documents or
instruments as shall be necessary or appropriate to effect any releases of
Collateral which shall be permitted by the terms hereof or of any other Loan
Document or which shall otherwise have been approved by the Required Lenders
(or, if required by the terms of Section 8.2, all of the Lenders) in writing.
 
10.17.  Co-Agents, Documentation Agent, Syndication Agent, etc. Neither any of
the Lenders identified in this Agreement as a “co-agent” nor the Documentation
Agent or the Syndication Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.
 
ARTICLE XI  
 
 
SETOFF; RATABLE PAYMENTS
 
11.1.  Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if Borrower becomes insolvent, however evidenced,
or any Default occurs, any and all deposits (including all account balances,
whether provisional or final and whether or not collected or available) and any
other Indebtedness at any time held or owing by any Lender or any Affiliate of
any Lender to or for the credit or account of Borrower may be offset and applied
toward the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part thereof, shall then be due.
 
11.2.  Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.
 

53

--------------------------------------------------------------------------------





 
11.3.  Proceeds of Collateral. Lenders agree, among themselves, that unless
otherwise agreed to by Agent and the Required Lenders, all monies collected or
received by Agent after the occurrence of an Event of Default in respect of the
security for the Loans, directly or indirectly, or by any other means shall be
applied (a) to all costs of collection or maintenance of the Collateral, and
then to either interest or principal of the Aggregate Outstanding Credit
Exposure as recommended by Agent and approved by the Required Lenders (except
that any amounts to be applied to interest or principal shall be distributed to
Lenders based on their Pro Rata Shares) until the Loans are paid in full, and
(b) to any Rate Management Obligations owed to any Lender under any Rate
Management Transaction, only after payment in full of the outstanding principal
and interest under the Loans.
 
ARTICLE XII  
 
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1.  Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of Borrower and the Lenders and
their respective successors and assigns permitted hereby, except that (i)
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents without the prior written consent of each Lender, (ii) any
assignment by any Lender must be made in compliance with Section 12.3, and (iii)
any transfer by Participation must be made in compliance with Section 12.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 12.3.3. The
parties to this Agreement acknowledge that clause (ii) of this Section 12.1
relates only to absolute assignments and this Section 12.1 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.
 
12.2.  Participations.
 
12.2.1  Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents (in amounts of not less than $5,000,000, or a lesser amount with the
consent of Borrower). In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by Borrower under this Agreement shall be determined as if such Lender
had not sold such participating interests, and Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.
 

54

--------------------------------------------------------------------------------





 
12.2.2  Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which forgives principal, interest or fees or
reduces the interest rate or fees payable with respect to any such Credit
Extension or Commitment, extends the Revolving Credit Termination Date,
postpones any date fixed for any regularly-scheduled payment of principal of, or
interest or fees on, any such Credit Extension or Commitment, releases any
guarantor of any such Credit Extension or releases all or substantially all of
the collateral, if any, securing any such Credit Extension, or which would
require consent of all of the Lenders pursuant to the terms of Section 8.2 or of
any other Loan Document.
 
12.2.3  Benefit of Certain Provisions. Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.3, provided that (i)
a Participant shall not be entitled to receive any greater payment under Section
3.1, 3.2 or 3.5 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of Borrower, and (ii) any Participant not incorporated
under the laws of the United States of America or any State thereof agrees to
comply with the provisions of Section 3.5 to the same extent as if it were a
Lender.
 
12.3.  Assignments.
 
12.3.1  Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents, provided such Lender provides to Borrower,
the Agent, the LC Issuer and the other Lenders notice of such Lender’s intent to
make such assignment (a “Notice of Assignment”). Such assignment shall be
substantially in the form of Exhibit C or in such other form as may be agreed to
by the parties thereto. The consent of Borrower, and the Agent and the LC Issuer
shall be required prior to an assignment becoming effective with respect to a
Purchaser which is not a Lender or an Affiliate thereof; provided, however, that
if a Default has occurred and is continuing, the consent of Borrower shall not
be required. Such consent shall not be unreasonably withheld or delayed. Each
such assignment with respect to a Purchaser which is not a Lender or an
Affiliate thereof shall (unless each of Borrower and the Agent otherwise
consents) be in an amount not less than the lesser of (i) $5,000,000 or (ii) the
remaining amount of the assigning Lender’s Commitment (calculated as at the date
of such assignment) or outstanding Loans (if the applicable Commitment has been
terminated).
 

55

--------------------------------------------------------------------------------





 
12.3.2  Consents. The consent of Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of Borrower shall not be
required if a Default has occurred and is continuing. The consent of the Agent
shall be required prior to an assignment becoming effective unless the Purchaser
is a Lender with a Revolving Commitment (in the case of an assignment of a
Revolving Commitment) or is a Lender, an Affiliate of a Lender or an Approved
Fund (in the case of an assignment of any other Commitment or Loans). The
consent of the Issuing Bank shall be required prior to an assignment of a
Revolving Commitment becoming effective unless the Purchaser is a Lender with a
Revolving Commitment. Any consent required under this Section 12.3.2 shall not
be unreasonably withheld or delayed.
 
12.3.3  Effect; Effective Date. Upon (i) delivery to the Agent of an assignment,
together with any consents required by Sections 12.3.1 and 12.3.2, and (ii)
payment of a $4,000 fee paid by the assigning Lender or purchaser to the Agent
for processing such assignment (unless such fee is waived by the Agent), such
assignment shall become effective on the effective date specified in such
assignment. The assignment shall contain a representation by the Purchaser to
the effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable assignment
agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and the transferor Lender shall
be released with respect to the Commitment and Outstanding Credit Exposure
assigned to such Purchaser without any further consent or action by Borrower,
the Lenders or the Agent. In the case of an assignment covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
applicable agreement. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this Section
12.3.3, the transferor Lender, the Agent and Borrower shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.
 
12.3.4  Register. The Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at one of its offices in Chicago, Illinois, a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by
Borrower at any reasonable time and from time to time upon reasonable prior
notice.
 

56

--------------------------------------------------------------------------------





 
12.4.  Dissemination of Information. Borrower authorizes each Lender to disclose
to any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of Borrower and its Subsidiaries, including without limitation
any information contained in any Reports; provided that each Transferee and
prospective Transferee agrees to be bound by Section 9.11 of this Agreement.
 
12.5.  Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(iv).
 
ARTICLE XIII  
 
 
NOTICES
 
13.1.  Notices. Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of Borrower or the Agent, at its address or facsimile number set forth on
the signature pages hereof, (y) in the case of any Lender, at its address or
facsimile number set forth below its signature hereto or (z) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Agent and Borrower in accordance with
the provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Agent under Article II shall not be effective until
received.
 
13.2.  Change of Address. Borrower, the Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.
 
ARTICLE XIV  
 
 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by Borrower, the Agent, the LC Issuer and
the Lenders and each party has notified the Agent by facsimile transmission or
telephone that it has taken such action.
 

57

--------------------------------------------------------------------------------





 
ARTICLE XV  
 
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
15.1.  CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
15.2.  CONSENT TO JURISDICTION. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
BORROWER AGAINST THE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE
AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
 
15.3.  WAIVER OF JURY TRIAL. BORROWER, THE AGENT, THE LC ISSUER AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK.
 
SIGNATURES FOUND ON FOLLOWING PAGES.]
 


 
58

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, Borrower, the Lenders, the LC Issuer and the Agent have
executed this Agreement as of the date first above written.
 
BORROWER:


CLARK CONSULTING, INC.,
a Delaware corporation




By:       
Print Name:      
Title:       


102 S. Wynstone Park Drive, Suite 200
N. Barrington, Illinois 60010
Attention: W. T. Wamberg, Tom Pyra and  Jeff Lemajeur
Telephone: (847) 304-5800
FAX: (847) 304-5878
 
COMMITMENTS:    LENDERS:
 
Revolving: $30,000,000           JPMORGAN CHASE BANK, NA,
                                a national banking association,
                                Individually and as Agent
 

                                By:       
                                Print Name:      
                                Title:       
 
1717 Main Street; Third Floor
Dallas, Texas 75201
Attention: Pat Brockette
Telephone: (214) 290-2453
FAX: (214) 290-2305
 

59

--------------------------------------------------------------------------------



Revolving: $20,000,000  LASALLE BANK NATIONAL ASSOCIATION, a national banking
association, as Lender and Syndication Agent




By:       
Print Name:      
Title:       
 
135 South LaSalle Street
Chicago, Illinois 60603
Attention: Brandon Allison
Telephone: (312) 904-6324
FAX: (312) 904-6189
 
Revolving: $20,000,000  CHARTER ONE BANK, N.A., a national banking association,
as Lender and Syndication Agent


By:       
Print Name:      
Title:       
 
Charter One Bank, N.A.
71 South Wacker Drive
Suite 2900
Chicago, IL 60603
Attn: Bernie Lacayo
Telephone: (312) 777-3484
FAX: (312) 777-3481


Revolving: $15,000,000  FIFTH THIRD BANK - CHICAGO, as Lender




By:       
Print Name:      
Title:       
 
Fifth Third Bank-Chicago
222 South Riverside Plaza
Chicago, IL 60606
Attn: Neil Mesch
Telephone: (312) 704-7131
FAX: ______________





60

--------------------------------------------------------------------------------





Revolving: $12,000,000  THE FROST NATIONAL BANK, a national banking association,
as Lender


 
By:       
Print Name:      
Title:       
 
2727 N. Harwood, 10th Floor
Dallas, Texas 75201
Attn: Stephanie Stover
Telephone: (214) 515-4907
FAX: (214) 515-4990
 
Revolving: $9,600,000   MB FINANCIAL BANK, N.A., a national banking association,
as Lender


 
By:       
Print Name:      
Title:       
 
6111 N. River Road
Rosemont, IL 60018
Attn: Maureen Janes
Telephone: (847) 653-1852
FAX: (847) 653-0415
 
Revolving: $5,000,000   ASSOCIATED BANK, NATIONAL ASSOCIATION, a national
banking association, as Lender


 
By:       
Print Name:      
Title:       
 
200 N. Adams Street
                                     P.O. Box 19006
                                     Green Bay, WI 54307-9006
                                    Attn: Thomas Toerpe
                                    Telephone: 920.433.3272
                                    FAX: 920.433.3290
 

61

--------------------------------------------------------------------------------



CONSENT OF GUARANTOR
 
The undersigned Guarantor hereby (a) acknowledges its consent to the changes
effected by this Agreement, (b)  ratifies and confirms all terms and provisions
of the Unlimited Guaranty dated the date hereof, (c) agrees that such Unlimited
Guaranty is and shall remain in full force and effect with respect to the Loans,
as increased and amended hereby, (d) acknowledges that there are no claims or
offsets against, or defenses or counterclaims to, the terms and provisions of
and the obligations created and evidenced by such Unlimited Guaranty, and (e)
reaffirms all agreements and obligations under such Unlimited Guaranty with
respect to the Loan Agreement, the Notes, the Loans and all other documents,
instruments or agreements governing, securing or pertaining to the Loans, as the
same may be modified and increased by this Agreement.
 
EXECUTED as of this _______ day of _______________, 2006.
 
GUARANTOR:
 
CLARK, INC.,
a Delaware corporation


By:      
Print Name:     
Title:      


 


 
62

--------------------------------------------------------------------------------

 

PRICING SCHEDULE
 
Applicable Margin
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Eurodollar Rate
 
1.625%
 
2.00%
 
2.25%
 
2.50%
 
Floating Rate
 
0.00%
 
0.00%
 
0.25%
 
0.50%
 
Overnight Transaction Loan Rate
 
2.125%
 
2.50%
 
2.75%
 
3.00%
 
Applicable Fee Rate
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Letter of Credit Fee
 
1.625%
 
2.00%
 
2.25%
 
2.50%
 
Commitment Fee
 
(more than or equal to 50% Funded)*
 
0.25%
 
0.375%
 
0.425%
 
0.50%
 
Commitment Fee
 
(less than 50% Funded)*
 
0.45%
 
0.50%
 
0.55%
 
0.60%
 



 
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
“Financials” means the annual or quarterly financial statements of Borrower
delivered pursuant to Section 6.1(i) or (ii).
 
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of Borrower referred to in the most recent Financials, the Calculation Leverage
Ratio is less than or equal to 1.50 to 1.00.
 
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of Borrower referred to in the most recent Financials, (i) Borrower has
not qualified for Level I Status and (ii) the Calculation Leverage Ratio is less
than 2.00 to 1.00.
 
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of Borrower referred to in the most recent Financials, (i) Borrower has
not qualified for Level I Status or Level II Status and (ii) the Calculation
Leverage Ratio is less than 2.50 to 1.00.
 
“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of Borrower referred to in the most recent Financials, (i) Borrower has
not qualified for Level I Status, Level II Status or Level III Status and (ii)
the Calculation Leverage Ratio is less than 3.0 to 1.00.
 
“Status” means either Level I Status, Level II Status, Level III Status or Level
IV Status.
 
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on Borrower’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the Agent has
received the applicable Financials. If Borrower fails to deliver the Financials
to the Agent at the time required pursuant to Section 6.1, then the Applicable
Margin and Applicable Fee Rate shall be the highest Applicable Margin and
Applicable Fee Rate set forth in the foregoing table until five days after such
Financials are so delivered.
 
*Percentage funded is based on amount funded and commitments at the date of
pertinent reporting and calculation of applicable fee.



THIRD AMENDED AND RESTATED CREDIT AGREEMENT (Clark Consulting, Inc.) Pricing
Schedule

63

--------------------------------------------------------------------------------




COMMITMENT SCHEDULE
 




Lender
 
Revolving Commitment ($)
 
Commitment Percentage
 
JP Morgan Chase Bank, N.A.
30,000,000
26.8817%
LaSalle Bank, National Association
20,000,000
17.9212%
Charter One Bank
20,000,000
17.9212%
Fifth Third Bank - Chicago
15,000,000
13.4409%
The Frost National Bank
12,000,000
10.7527%
MB Financial Bank, N.A.
9,600,000
8.6021%
Associated Bank, N.A.
5,000,000
4.4802%
Total:
111,600,000
100%



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT (Clark Consulting, Inc.) Commitment
Schedule

64

--------------------------------------------------------------------------------




FACILITY FEE SCHEDULE
 



 
Applicable Fee
 
Bank
(in Basis Points)
Fee in Dollars
JP Morgan Chase Bank, N.A.
20
$ 60,000.00
LaSalle Bank, National Association
20
$ 40,000.00
Charter One Bank
20
$ 40,000.00
Fifth Third Bank - Chicago
20
$ 30,000.00
The Frost National Bank
20
$ 24,000.00
MB Financial Bank, N.A.
20
$ 19,200.00
Associated Bank, N.A.
20
$ 10,000.00
Total:
 
$223,200.00






THIRD AMENDED AND RESTATED CREDIT AGREEMENT (Clark Consulting, Inc.) Amendment
Fee Schedule

65

--------------------------------------------------------------------------------




EXHIBIT A
 


 
FORM OF OPINION
 







THIRD AMENDED AND RESTATED CREDIT AGREEMENT (Clark Consulting, Inc.) Exhibit A -
Page

66

--------------------------------------------------------------------------------




EXHIBIT B
 


 
COMPLIANCE CERTIFICATE
 


To:  The Lenders parties to the
    Credit Agreement Described Below
 
This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Credit Agreement dated as of __________________, 2006 (as amended,
modified, renewed or extended from time to time, the “Agreement”) among CLARK
CONSULTING, INC., a Delaware corporation (the “Borrower”), the lenders party
thereto and JPMorgan Chase Bank, NA, as Agent for the Lenders and as LC Issuer.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1. I am the duly elected   of Borrower;
 
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Borrower and its Subsidiaries during the accounting period covered
by the attached financial statements;
 
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
 
4. Schedule I attached hereto sets forth financial data and computations
evidencing Borrower’s compliance with certain covenants of the Agreement, all of
which data and computations are true, complete and correct.
 
5. Schedule II hereto sets forth the determination of the interest rates to be
paid for Advances, the LC Fee rates and the commitment fee rates commencing on
the fifth day following the delivery hereof.
 
6. Schedule III attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement, the Security
Agreement and the other Loan Documents and the status of compliance.
 
7. Schedule IV attached hereto sets forth a computation of the Borrowing Base,
together with a list of the cases and policies included in such computation, all
of which data and computations are true, complete and correct.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:
 

67

--------------------------------------------------------------------------------





 






 


 


 


The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this   day of  ,  .
 
 



68

--------------------------------------------------------------------------------



SCHEDULE I TO COMPLIANCE CERTIFICATE
 


Compliance as of _________, ____ with
Provisions of Sections 6.22.1, 6.22.2, and 6.22.3 of
the Agreement
 

69

--------------------------------------------------------------------------------



SCHEDULE II TO COMPLIANCE CERTIFICATE
 


Borrower’s Applicable Margin Calculation
 



70

--------------------------------------------------------------------------------



SCHEDULE III TO COMPLIANCE CERTIFICATE
 


Reports and Deliveries Currently Due
 

71

--------------------------------------------------------------------------------



SCHEDULE IV TO COMPLIANCE CERTIFICATE
 
Calculation as of _________, ____
of
the Borrowing Base
 


 
I.     Net Commissions and Fees (i.e. after deducting
    for Attrition Rate) to be earned on existing policies
    and contracts (less commissions to be paid to producers)
    (Attach list as Exhibit A):       $____________
 
II.     Discounted to present value at
    12% equals the Present Value of Renewals     $____________
 
III.     Multiplied by one minus the
    assumed expense allowance
    equals the Net Present Value of Renewals:     $____________
 
IV.     Multiplied by applicable Advance Rate:
    $___________ times 80%       $____________
    $___________ times 70%       $____________
    $___________ times 50%       $____________
    $___________ times 30%       $____________
 
V.     Minus the current outstanding balance of
    the Revolving Credit Facility:         $____________
 
VI.     Minus the other Consolidated Funded Indebtedness
    equals the availability under the Revolving Credit
    Facility:         $____________
 

72

--------------------------------------------------------------------------------



Exhibit A
 


Case / Policy
 
Policy Amount
(if applicable)
 
Commission Amount / Fee Amount
 
Producer Commission %
 
Attrition Rate
 
Advance Rate
 
Net Commission Amount
 
                                                                               
                                                                               
                                                                               
                     
Total
 
 






THIRD AMENDED AND RESTATED CREDIT AGREEMENT (Clark Consulting, Inc.) Exhibit B -
Page

73

--------------------------------------------------------------------------------




EXHIBIT C
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Agent as contemplated
below, the interest in and to all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including without
limitation any letters of credit, guaranties and swingline loans included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1. Assignor:       
 
2. Assignee:        [and is an Affiliate/Approved Fund of [identify Lender]1
 
3. Borrower(s):       
 
4. Agent:         , as the agent under the Credit  Agreement.
 


 
5. Credit Agreement: The [amount] Credit Agreement dated as of _______________
among
             [name of Borrower(s)], the Lenders party thereto, [name of Agent],
as Agent,
              and the other agents party thereto.
 


1 Select as applicable.

74

--------------------------------------------------------------------------------





6. Assigned Interest:
 
 
 
Facility Assigned
Aggregate Amount of
Commitment / Outstanding Credit Exposure for all Lenders*
Amount of Commitment / Outstanding Credit Exposure Assigned*
 
Percentage Assigned of Commitment / Outstanding Credit Exposure2
____________3
$
$
_______%
____________
$
$
_______%
____________
$
$
_______%



7. Trade Date:      4
 
Effective Date: ____________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]


By:      
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:      
Title:


[Consented to and]5 Accepted:


[NAME OF AGENT], as Agent


By:     
Title:


[Consented to:]6






[NAME OF RELEVANT PARTY]


By:      
Title:





75

--------------------------------------------------------------------------------



ANNEX 1
 
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 


1. Representations and Warranties.
 
1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Documents, (v) inspecting any of the
property, books or records of Borrower, or any guarantor, or (vi) any mistake,
error of judgment, or action taken or omitted to be taken in connection with the
Loans or the Loan Documents.
 
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (vii)
attached as Schedule 1 to this Assignment and Assumption is any documentation
required to be delivered by the Assignee with respect to its tax status pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee and (b) agrees that (i) it will, independently and without reliance on
the Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
 
2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.
 

76

--------------------------------------------------------------------------------





 
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.
 

77

--------------------------------------------------------------------------------



ADMINISTRATIVE QUESTIONNAIRE





78

--------------------------------------------------------------------------------



US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS






 
79

--------------------------------------------------------------------------------

 

EXHIBIT D
LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION


To JPMorgan Chase Bank, NA,
as Agent (the “Agent”) under the Credit Agreement
Described Below.


Re: Third Amended and Restated Credit Agreement, dated    ,   (as the same may
be amended or modified, the “Credit Agreement”), among CLARK CONSULTING, INC., a
Delaware corporation (the “Borrower”), the Lenders named therein, the LC Issuer
and the Agent. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned thereto in the Credit Agreement.


The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by Borrower, provided, however,
that the Agent may otherwise transfer funds as hereafter directed in writing by
Borrower in accordance with Section 13.1 of the Credit Agreement or based on any
telephonic notice made in accordance with Section 2.14 of the Credit Agreement.
 
Facility Identification Number(s)         
 
Customer/Account Name           
 
Transfer Funds To           
 
            


For Account No.           
 
Reference/Attention To           


Authorized Officer (Customer Representative)  Date       
 
 
 
(Please Print)      Signature
 
Bank Officer Name     Date       
 
 
 
(Please Print)      Signature
 


(Deliver Completed Form to Credit Support Staff For Immediate Processing)
 


 
80

--------------------------------------------------------------------------------

 

EXHIBIT E
 


 
AMENDED AND RESTATED REVOLVING NOTE
 




[Date]




CLARK CONSULTING, INC., a Delaware corporation (the “Borrower”), promises to pay
to the order of ____________________________________ (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to Borrower
pursuant to Article II of the Agreement (as hereinafter defined), in immediately
available funds at the main office of JPMorgan Chase Bank, NA in Chicago,
Illinois, as Agent, together with interest on the unpaid principal amount hereof
at the rates and on the dates set forth in the Agreement. Borrower shall pay the
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date and shall make such mandatory payments as are required
to be made under the terms of Article II of the Agreement. This Note amends,
restates (but does not extinguish) and evidences the outstanding indebtedness
evidenced by that certain [_______] Amended and Restated Revolving Note, dated
________________, 2006, in the original principal amount of $_______________
(the “Prior Note”). The liens and security interests securing the Prior Note
have been renewed pursuant to the Agreement and secure this Note..
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the THIRD AMENDED and Restated Credit Agreement dated as of
_______________,______ (which, as it may be amended or modified and in effect
from time to time, is herein called the “Agreement”), among Borrower, the
lenders party thereto, including the Lender, the LC Issuer and JPMorgan Chase
Bank, NA, as Agent, to which Agreement reference is hereby made for a statement
of the terms and conditions governing this Note, including the terms and
conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is secured pursuant to the Collateral Documents and
guaranteed pursuant to the Guaranty, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.
 




CLARK CONSULTING, INC. (f/k/a Clark/Bardes Consulting, Inc., and f/k/a
Clark/Bardes, Inc.), a Delaware corporation


By:       
Print Name:      
Title:       

81

--------------------------------------------------------------------------------



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
 
TO
 
NOTE OF ,
 
DATED ,
 




Principal         Maturity         Principal
Amount of       of Interest         Amount         Unpaid
Date           Loan          Period            Paid         Balance










 
82

--------------------------------------------------------------------------------

 



SCHEDULE 1
 


 
SUBSIDIARIES AND OTHER INVESTMENTS
 
(See Sections 5.8 and 6.14)
 


Investment
 
Jurisdiction of
Organization
 
Owned By
 
Percent Ownership
 
Borrower
 
Delaware
 
Parent
 
100%
 
Clark Strategic Advisors, Inc.
 
Delaware
 
   
Clark Benson LLC
 
Delaware
 
   
National Insurance Wholesalers, Inc.
 
Delaware
 
   
Clark Securities, Inc. *
 
California
 
   
Clark Reinsurance Company Limited *
 
Cayman Islands
 
   
Clark/Bardes of Hawaii, LLC *
 
Hawaii
 
   
Clark/Bardes of Bermuda, Ltd. *
 
Bermuda
 
   
CRG Insurance Agency, Inc. *
 
California
 
   
CBC Insurance Revenue Securitization LLC *
 
Delaware
 
   
COLI Insurance Agency, Inc. *
 
California
 
   
CRG Fiduciary Services, Inc. *
 
California
 
   
ECB Insurance Agency, Inc. *
 
California
 
   
Executive Benefit Services, Inc. *
 
California
 
   
Clark Global Financial Solutions, Inc. *
 
Delaware
 
   







Entities identified with an asterisk (*) behind their name are the Excluded
Entities.



THIRD AMENDED AND RESTATED CREDIT AGREEMENT (Clark Consulting, Inc.) Schedule 1
- Page

83

--------------------------------------------------------------------------------




SCHEDULE 2
 


 
INDEBTEDNESS AND LIENS
 
(See Sections 5.14, 6.11 and 6.15)
 


Promissory Note dated April 5, 1999, in the principal amount of $___________,
executed by Clark/Bardes Holdings, Inc., and payable to the order of PHYNQUE,
Inc.



THIRD AMENDED AND RESTATED CREDIT AGREEMENT (Clark Consulting, Inc.) Schedule 2
- Page

84

--------------------------------------------------------------------------------




SCHEDULE 3


Trust Preferred Indebtedness Documents




 
85

--------------------------------------------------------------------------------

 



SCHEDULE 6.11
 


 
SPECIFIC INDEBTEDNESS
 
(See Section 6.11)
 
 
 
86

--------------------------------------------------------------------------------

 